UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code:(312) 827-0100 Date of fiscal year end:August 31 Date of reporting period:September 1, 2015 – February 29, 2016 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GUGGENHEIMINVESTMENTS.COM YOUR ROAD TO THE LATEST, MOST UP-TO-DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at guggenheiminvestments.com, you will find: • Daily and historical fund pricing, fund returns, portfolio holdings and characteristics, and distribution history. • Investor guides and fund fact sheets. • Regulatory documents including a prospectus and copies of shareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund's website, in an ongoing effort to provide you with the most current information about how your Fund's assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Performance Report and Fund Profile 18 About Shareholders' Fund Expenses 29 Schedule of Investments 31 Statement of Assets and Liabilities 62 Statement of Operations 65 Statements of Changes in Net Assets 68 Financial Highlights 73 Notes to Financial Statements 83 Supplemental Information 90 Trust Information 95 About the Trust Adviser Back Cover (Unaudited) February 29, 2016 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the "Investment Advisor"), is pleased to present the semiannual shareholder report for several of our exchange-traded funds ("ETFs" or "Funds"). This report covers performance of the Funds for the semiannual fiscal period ended February 29, 2016. The Investment Adviser is part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC ("Guggenheim"), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, the distributor of the Funds, is committed to providing investors with innovative investment solutions. We have built on the investment management strengths of Guggenheim Investments and worked with a diverse group of index providers to create some of the most distinctive ETFs available. To learn more about economic and market conditions over the last six months and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Donald Cacciapaglia President and Chief Executive Officer Claymore Exchange-Traded Fund Trust March 31, 2016 CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT | 3 ECONOMIC AND MARKET OVERVIEW (Unaudited) February 29, 2016 Crowding out the good news about the strength of the U.S. economy over the past six months was the December rate hike, the first in seven years. Investors were skittish and concerned, creating a negative feedback loop where declines in market values drove additional worries about the potential for a U.S. recession. Last year, Guggenheim had felt that oil prices could drop quite a bit further than consensus. This year, we expect an important increase in the default rate for energy companies. That is not to say that there is no opportunity in energy, but the stress in the sector will extend beyond the point of the lowest oil price. Despite these commodity and market concerns, the economy continues to appear healthy, even if it is not growing rapidly. Mild weather and stronger employment data are supporting first quarter gross domestic product (GDP) estimates of above 1.0%, which follows a 1.4% rate for fourth quarter GDP. Within the employment data, we see solid gains in manufacturing employment, increases in hourly earnings and hours worked, and an uptick in participation. In addition, the consumer continues to show a strength that is spilling over into the manufacturing base. Based on our purely dispassionate analysis of economic fundamentals, the reality is we are not currently in a recession. The U.S. economy has plenty of steam and should continue to expand. The decline in oil prices may be helping consumers, but it has taken a toll on corporate credit. An important input to our credit view, however, is our analysis showing that oil prices should recover to around $40 per barrel in 2016 as global supply and demand rebalance. Our Macroeconomic Research Team's constructive outlook on the U.S. economy also supports our positive view on selected credit sectors and non-Agency residential mortgage-backed securities. After reaching correction territory (a loss of more than 10% by most definitions) from the beginning of 2016 through early February 2016, the U.S. equity market, indeed most risk assets, experienced a rally that lasted beyond the end of February, pushing off talk of recession and perhaps anticipating a move into a seasonally strong period. Thanks to the stock market weakness, the index of leading economic indicators (LEI) was negative in January for the second month in a row, then turned positive for February; U.S. recessions typically do not occur without the LEI declining for three consecutive months. Volatility in global equities and credit markets has rattled investors, but we do not believe the factors roiling the markets will derail the ongoing U.S. expansion. Central banks around the world, reacting to the same recessionary fears, are likely to cause long-term rates to sink materially lower than where they were at period end. Further declines in short-term and long-term rates, both in Europe and Japan, could ultimately lead the Bank of Japan and the European Central Bank to take their respective overnight rates to as low as -100 basis points. Such an event would likely cause Germany's 10-year bund to trade at around -50 basis points. Given that U.S. Treasurys have traded at yields lower than bunds, it is not hard to imagine that the 10-year note could yield less than 1 percent if the bund were to reach -50 basis points. While choppy markets like these require a strong stomach, investors should avoid being frightened—they historically hold the most value. Any further deterioration in market conditions could only add to what is shaping up to be an excellent opportunity to allocate to risk positions too heavily discounted by unwarranted, looming fears of recession or financial crisis. For the six months ended February 29, 2016, the Standard & Poor's 500® ("S&P 500") Index returned -0.92%. The Morgan Stanley Capital International ("MSCI") Europe-Australasia-Far East ("EAFE") Index returned -9.48%. The return of the MSCI Emerging Markets Index was -8.85%. In the bond market, the Barclays U.S. Aggregate Bond Index posted a 2.20% return for the period, while the Barclays U.S. Corporate High Yield Index returned -5.61%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index was 0.06% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. 4| CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT (Unaudited) February 29, 2016 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market Index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, mortgage-backed securities or "MBS" (agency fixed-rate and hybrid adjustable-rate mortgage, or "ARM", pass-throughs), asset-backed securities ("ABS"), and commercial mortgage-backed securities ("CMBS"). The Barclays U.S. Corporate High Yield Index measures the market of U.S. dollar-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody's, Fitch, and S&P is Ba1/BB +/BB + or below. The Dow Jones U.S. Select Dividend Index is a selection of stocks that is based almost entirely on dividend yield and dividend history. Stocks are also required to have an annual average daily dollar trading volume of more than $1.5 million. The Dow Jones Industrial Average Yield Weighted Index is calculated using a yield-weighted methodology that weights all components of the Dow Jones Industrial Average by their 12-month dividend yield over the prior 12 months. Index constituents must be a part of the Dow Jones Industrial Average. Only securities with a track record of consistent dividend payments in the previous 12 months will be eligible for inclusion in the Index. The Index is rebalanced semi-annually. The Dow Jones Industrial Average is a price-weighted index of 30 U.S. blue-chip companies that meet certain size, listing and liquidity requirements. The FTSE NAREIT Equity REIT Index is a free float-adjusted index of REITs that own, manage, and lease investment-grade commercial real estate. Specifically, a company is classified as an Equity REIT if 75% or more of its gross invested book assets are invested in real property. The MSCI EAFE Index is a capitalization-weighted measure of stock markets in Europe, Australasia, and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization-weighted index that is designed to measure equity market performance in the global emerging markets. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity, and industry group representation. The S&P MidCap 400® provides investors with a benchmark for mid-sized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. Industry Sectors Comments about industry sectors in these Fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) February 29, 2016 EEB Guggenheim BRIC ETF Fund Overview The Guggenheim BRIC ETF, NYSE Arca ticker: EEB (the "Fund") seeks investment results that correspond generally to the performance, before fees and expenses, of the BNY Mellon BRIC Select DR Index (the "Index"). The Index is a rules-based Index (i.e., an Index constructed using specified criteria) comprised of American depositary receipts ("ADRs"), global depositary receipts ("GDRs"), and China H-shares of Chinese equities where appropriate, based on liquidity, from a universe of all listed depositary receipts of companies from Brazil, Russia, India, and China currently trading on the U.S. exchanges. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -9.31%, which included a decrease in market price over the period to $22.19 as of February 29, 2016, from $24.95 as of August 31, 2015. On an NAV basis, the Fund generated a total return of -9.12%, which included a decrease in NAV over the period to $22.25 as of February 29, 2016, from $24.97 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the underlying Index returned -8.84% and the MSCI Emerging Markets Index returned -8.85%. The Fund made an annual income distribution of $0.4834 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the information technology sector contributed the most to the Fund's return and was the only sector to contribute to return. The energy sector detracted the most from return, followed by the financials sector. Positions that contributed the most to the Fund's return included Baidu, Inc. ADR, which operates an Internet search engine; Alibaba Group Holding Ltd. ADR, which operates as a holding company that provides Internet infrastructure, e-commerce, online financial, and Internet content services through its subsidiaries; and Sberbank of Russia PJSC ADR, which attracts deposits and offers commercial banking services (6.1%, 9.3%, and 2.6%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from return included China Life Insurance Co. Ltd. Class H, which provides life, accident, and health insurance, as well as reinsurance and fund investment; China Mobile Ltd., which through subsidiaries provides cellular telecommunications and related services in the People's Republic of China and Hong Kong; and preferred stock of Petroleo Brasileiro S.A. ADR, a Brazilian oil and gas service company (2.3%, 7.4%, and 0.8%, respectively, of the Fund's long-term investments at period end). 6 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 DEF Guggenheim Defensive Equity ETF Fund Overview The Guggenheim Defensive Equity ETF, NYSE Arca ticker: DEF (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Sabrient Defensive Equity Index (the "Index"). As of February 29, 2016, the Index is comprised of approximately 100 securities selected, based on investment and other criteria developed by Sabrient Systems LLC, from a broad universe of U.S.-traded securities, including master limited partnerships ("MLPs") and American depositary receipts ("ADRs"). The depositary receipts included in the Index may be sponsored or unsponsored. The universe of potential Index constituents includes approximately 1,000 listed companies, generally with market capitalizations in excess of $1 billion. The Fund will invest at least 90% of its total assets in common stocks, ADRs, and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of 1.16%, which included a decrease in market price over the period to $34.92 as of February 29, 2016, from $35.66 as of August 31, 2015. On an NAV basis, the Fund generated a total return of 1.13%, which included a decrease in NAV over the period to $34.86 as of February 29, 2016, from $35.61 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned 1.43% and the S&P 500 Index returned -0.92% for the same period. The Fund made an annual income distribution of $1.1515 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the utilities sector contributed the most to the Fund's return, followed by the consumer staples sector. The energy sector detracted the most from return, followed by the consumer discretionary sector. Positions that contributed the most to the Fund's return included Keurig Green Mountain, Inc., a specialty coffee and coffee maker business (1.0% of the Fund's long-term investments at period end); Realty Income Corp., which owns and manages a portfolio of commercial properties located across the U.S. (1.0% of the Fund's long-term investments at period end); and ADT Corp., a provider of security services; during the period, Apollo Global Management said it would acquire ADT Corp. for about $6.9 billion (1.3% of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Santander Consumer USA Holdings, Inc., a provider of automotive loans; Targa Resources Partners LP, which owns general and limited partner interests in a limited partnership that provides midstream natural gas and natural gas liquid services; and Sunoco Logistics Partners LP, which acquires, owns, and operates a group of refined product and crude oil pipelines and terminal facilities (none held in the portfolio at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) February 29, 2016 DJD Guggenheim Dow Jones Industrial Average® Dividend ETF Fund Overview The Guggenheim Dow Jones Industrial Average® Dividend ETF, NYSE Arca ticker: DJD (the "Fund") seeks investment results that correspond generally to the performance, before the fund's fees and expenses, of the Dow Jones Industrial Average® Yield Weighted index (the "Index"). The Index is designed to provide increased exposure to higher yielding companies included in the Dow Jones Industrial Average® (DJIA), which is a price-weighted index of 30 U.S. blue-chip companies that meet certain size, listing, and liquidity requirements. The Index is calculated using a yield-weighted methodology that weights all securities of the DJIA® by their 12-month dividend yield. Only companies with a track record of consistent dividend payments in the previous 12-months are eligible for inclusion. The Fund will invest at least 80% of its total assets in common stocks that comprise the Index The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the abbreviated semiannual fiscal period beginning at the Fund's inception of December 16, 2015, through February 29, 2016. On a market price basis, the Fund generated a total return of -2.68%, which included a decrease in market price over the period to $24.65 on February 29, 2016, from $25.35 at inception. On an NAV basis, the Fund generated a total return of -3.39%, which included a decrease in NAV over the period to $24.47 on February 29, 2016, from $25.35 at inception. At the end of the period the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned -3.34%, and the Dow Jones Industrial Average returned -5.21% for the abbreviated fiscal period. The Fund made a quarterly income distribution of $0.0200 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the abbreviated fiscal period ended February 29, 2016, the telecommunication services sector contributed the most to return, followed by the consumer staples sector. The information technology sector detracted the most, followed by the financials sector. Positions that contributed the most to the Fund's return included Verizon Communications, Inc., an integrated telecommunications company that provides wire line voice and data services, wireless services, Internet services, and published directory information; Wal-Mart Stores, Inc., which operates discount stores, supercenters, and neighborhood markets; and 3M Company, which conducts operations in electronics, telecommunications, industrial, consumer and office, health care, safety, and other markets (5.9%, 3.4%, and 3.6%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Intel Corp., which designs, manufactures, and sells computer components and related products; Boeing Company, which develops, produces, and markets commercial jet aircraft, as well as provides related support services to the commercial airline industry worldwide; and Chevron Corp., an integrated energy company with operations in countries located around the world (3.7%, 2.7%, and 6.5%, respectively, of the Fund's long-term investments at period end). 8 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 NFO Guggenheim Insider Sentiment ETF Fund Overview The Guggenheim Insider Sentiment ETF, NYSE Arca ticker: NFO (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Sabrient Insider Sentiment Index (the "Index"). As of February 29, 2016, the Index is comprised of approximately 100 securities selected, based on investment and other criteria developed by Sabrient Systems LLC, from a broad universe of U.S.-traded securities, including master limited partnerships ("MLPs") and American depositary receipts ("ADRs"). The depositary receipts included in the Index may be sponsored or unsponsored. The universe of companies eligible for inclusion in the Index includes approximately 6,000 listed companies without limitations on market capitalization. The Fund will invest at least 90% of its total assets in common stocks, ADRs, and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -6.24%, which included a decrease in market price over the period to $43.88 as of February 29, 2016, from $47.52 as of August 31, 2015. On an NAV basis, the Fund generated a total return of -6.39%, which included a decrease in NAV over the period to $43.79 as of February 29, 2016, from $47.50 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned -6.24% and the S&P 500 Index returned -0.92% for the same period. The Fund made an annual income distribution of $0.7172 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the information technology sector contributed the most to the Fund's return, followed by the utilities sector. Energy detracted the most from return, followed by the health care sector. Positions that contributed the most to the Fund's return included Weight Watchers International, Inc., a provider of weight control plans (0.5% of the Fund's long-term investments at period end); Tyson Foods, Inc. Class A, which produces, distributes, and markets chicken, beef, pork, prepared foods and related products (1.4% of the Fund's long-term investments at period end); and Stamps.com, Inc., which provides a service for purchasing and printing postage over the Internet (1.3% of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included EV Energy Partners LP, an upstream master limited partnership that explores for oil and natural gas in the U.S. (0.7% of the Fund's long-term investments at period end); Valeant Pharmaceuticals International, Inc., a developer and distributor of drugs (0.8% of the Fund's long-term investments at period end); and Platform Specialty Products Corp., which produces specialty chemical products and provides technical services (0.6% of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 CZA Guggenheim Mid-Cap Core ETF Fund Overview The Guggenheim Mid-Cap Core ETF, NYSE Arca ticker: CZA (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an index called the Zacks Mid-Cap Core Index (the "Index"). The Index is comprised of 100 securities selected, based on investment and other criteria, from a universe of mid-capitalization securities, including master limited partnerships ("MLPs"), American depositary receipts ("ADRs"), and business development companies ("BDCs"). Currently, the mid-capitalization universe ranges from approximately $2 billion in market capitalization to $16 billion in market capitalization, as defined by Zacks Investment Research, Inc. ("Zacks"). The securities in the universe are selected using a proprietary strategy developed by Zacks. The Fund will invest at least 90% of its total assets in securities that comprise the Index and depositary receipts representing securities that comprise the Index (or underlying securities representing ADRs that comprise the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -6.42%, which included a decrease in market price over the period to $45.32 as of February 29, 2016, from $49.09 as of August 31, 2015. On an NAV basis, the Fund generated a total return of -6.51%, which included a decrease in NAV over the period to $45.24 as of February 29, 2016, from $49.05 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned -6.24%, the Russell Midcap Index returned -5.60%, the S&P MidCap 400 Index returned -5.03%, and the S&P 500 Index returned -0.92% for the same period. The Fund made an annual income distribution of $0.6547 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the utilities sector was the only sector to contribute to the Fund's return. The consumer staples sector detracted the least. The financials sector detracted the most from the Fund's return, followed by the energy sector. Positions that contributed the most to the Fund's return included American Water Works Company, Inc., which provides drinking water, wastewater, and other water-related services in multiple states and Ontario, Canada (1.8% of the Fund's long-term investments at period end); Harris Corp., an international communications equipment company (not held in the portfolio at period end); and Atmos Energy Corp., which distributes natural gas to utility customers in several states (1.1% of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Western Digital Corp., a global provider of solutions for the collection, storage, management, protection and use of digital content; during the period, a plan by a Chinese firm to take a 15% stake in Western Digital was terminated after a U.S. government inter-agency committee said it would look into that proposal, the termination of which resulted in a lowering of the value of an offer Western Digital had earlier made to acquire flash storage maker SanDisk, which is still pending (not held in the portfolio at period end). Other detractors were Plains All American Pipeline LP, which is involved in interstate and intrastate crude oil pipeline transportation and crude oil terminalling storage activities; and Mosaic Co., which produces and distributes crop nutrients to the agricultural communities located in North America and other countries (neither held in the portfolio at period end). 10 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF Fund Overview The Guggenheim Multi-Asset Income ETF, NYSE Arca ticker: CVY (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Zacks Multi-Asset Income Index (the "Index"). The Index is comprised of approximately 125 to 150 securities selected, based on a multi-factor proprietary model, from a universe of domestic and international companies, including U.S.-listed common stocks and American depositary receipts ("ADRs") paying dividends, real estate investment trusts ("REITs"), master limited partnerships ("MLPs"), closed-end funds, and traditional preferred stocks. The securities comprising the Index include stocks of small and medium-sized companies. The objective of the index is to select a diversified group of securities with the potential to have a yield in excess of and outperform, on a risk-adjusted basis, the Dow Jones U.S. Select Dividend Index and other benchmark indices. The companies in the universe are selected using a proprietary methodology developed by Zacks Investment Research, Inc. The Fund will invest at least 90% of its total assets in securities that comprise the Index and depositary receipts representing securities that comprise the Index (or underlying securities representing ADRs that comprise the Index). The Fund uses a sampling approach in seeking to achieve its objective. Sampling means that the Investment Advisor uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes, and other characteristics. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -10.16%, which included a decrease in market price over the period to $17.36 on February 29, 2016, from $19.89 on August 31, 2015. On an NAV basis, the Fund generated a total return of -10.19%, which included a decrease in NAV over the period to $17.38 on February 29, 2016, from $19.92 on August 31, 2015. At the end of the period, the Fund's shares were trading at a market price discount to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned-9.92%, the S&P 500 Index returned -0.92%, and the Dow Jones U.S. Select Dividend Index returned 6.43% for the same period. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. The following distributions per share were paid during the six-month period ended February 29, 2016: Payable Date Amount September 30, 2015 $ December 31, 2015 $ Total $ Performance Attribution For the six-month period ended February 29, 2016, the utilities sector contributed the most to the Fund's return, followed by the consumer staples sector. The energy sector detracted the most from return, followed by the materials sector. Positions that contributed the most to the Fund's return included preferred shares of Alcoa, Inc., a maker of lightweight metals, products, and solutions; SouFun Holdings Ltd., ADR, which operates real estate network platforms; and KLA-Tencor Corp., which manufactures yield management and process monitoring systems for the semiconductor industry (none held in the portfolio at period end). Positions that detracted the most from the Fund's return included CVR Refining LP, an independent downstream energy limited partnership with refining and related logistics assets that operates in the mid-continent region (0.8% of the Fund's long-term investments at period end); American Midstream Partners LP, which was formed to own, operate, develop, and acquire a diversified portfolio of natural gas midstream energy assets (1.0% of the Fund's long-term investments at period end); and Alon USA Partners LP, an integrated downstream oil refinery company based in Texas (0.5% of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 11 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 RYJ Guggenheim Raymond James SB-1 Equity ETF Fund Overview The Guggenheim Raymond James SB-1 Equity ETF, NYSE Arca ticker: RYJ (the "Fund"), seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Raymond James SB-1 Equity Index (the "Index"). The Index is comprised of all equity securities rated Strong Buy 1 ("SB-1") by Raymond James & Associates, Inc., an affiliate of Raymond James Research Services, LLC (the "Index Provider"), as of each rebalance and reconstitution date. Index constituents include equity securities of all market capitalizations, as defined by the Index Provider, that trade on a U.S. securities exchange, including common stocks, American depositary receipts ("ADRs"), real estate investment trusts ("REITs"), and master limited partnerships ("MLPs"). The number of securities in the Index may vary depending on the number of equity securities rated SB-1 by Raymond James & Associates, Inc. As of February 29, 2016, the Index consisted of approximately 160 securities. Under normal conditions, the Fund will invest at least 80% of its total assets in equity securities. The Fund will invest at least 80% of its total assets in securities that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -11.10%, which included a decrease in market price over the period to $30.12 on February 29, 2015, from $34.19 on August 31, 2015. On an NAV basis, the Fund generated a total return of -11.48%, which included a decrease in NAV over the period to $30.03 on February 29, 2016, from $34.24 on August 31, 2015. At the end of the period the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned -11.21% and the S&P MidCap 400 Index returned -5.03% for the same period. The Fund made an annual income distribution of $0.3014 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the telecommunications services sector contributed the most to the Fund's return, followed by the utilities sector. The energy sector detracted the most from the Fund's return, followed by the industrials sector. Positions that contributed the most to the Fund's return included NeoPhotonics Corp., which designs, manufacturers, and markets standard and semicustom planar light wave circuits for metro access and other advanced optical communications platforms (0.6% of long-term investments at period end); Ctrip.com International Ltd. ADR, a provider of online travel agency services (not held in the portfolio at period end); and ORBCOMM, Inc., which offers wireless messaging services (0.6% of long-term investments at period end). Positions that detracted the most from the Fund's return included Energy Transfer Equity LP, which owns equity interests in Energy Transfer Partners, a limited partnership involved in the natural gas midstream, transportation, and storage business (0.6% of long-term investments at period end); Targa Resources Corp., which owns general and limited partner interests in a limited partnership that provides midstream natural gas and natural gas liquid services (not held in the portfolio at period end); and Teekay Corp., which provides international crude oil and petroleum product transportation services to major oil companies, major oil traders, and government agencies (not held in the portfolio at period end). 12 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 CSD Guggenheim Spin-Off ETF Fund Overview The Guggenheim Spin-Off ETF, NYSE Arca ticker: CSD (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Beacon Spin-Off Index (the "Index"). As of February 29, 2016, the Index is comprised of approximately 33 securities selected, based on investment and other criteria, from a broad universe of U.S.-traded stocks, American depositary receipts, ("ADRs") and master limited partnerships ("MLPs"). The universe of companies eligible for inclusion in the Index includes companies that have been spun-off within the past 30 months (but not more recently than six months prior to the applicable rebalancing date), without limitations on market capitalization (including micro-cap securities), but which are primarily small- and mid-cap companies with capitalizations under $10.0 billion. Beacon Indexes LLC defines a spin-off company as any company resulting from either of the following events: a spin-off distribution of stock of a subsidiary company by its parent company to parent company shareholders or equity "carve-outs" or "partial initial public offerings" in which a parent company sells a percentage of the equity of a subsidiary to public shareholders. The Fund will invest at least 90% of its total assets in common stock, ADRs, and MLPs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -10.73%, which included a decrease in market price over the period to $35.54 on February 29, 2016, from $40.85 on August 31, 2015. On an NAV basis, the Fund generated a total return of -10.87%, which included a decrease in NAV over the period to $35.53 on February 29, 2016, from $40.90 on August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned -10.82%, the S&P 500 Index returned -0.92%, and the Russell Midcap Index returned -5.60% for the same period. The Fund made an annual income distribution of $1.0016 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the utilities sector contributed the most to the Fund's return, followed by the telecommunications services sector. The financials sector detracted the most from return, followed by the information technology sector. Positions that contributed the most to the Fund's return included ONE Gas, Inc., a regulated natural gas utility (5.4% of the Fund's long-term investments at period end); Murphy USA, Inc., which produces and distributes petroleum products (4.8% of the Fund's long-term investments at period end); and Vista Outdoor, Inc., which designs, manufactures, and markets consumer products in the outdoor sports and recreation market (5.5% of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included NorthStar Asset Management Group, Inc., a global asset management firm (4.3% of the Fund's long-term investments at period end); California Resources Corp., an explorer and producer of oil and natural gas (0.4% of the Fund's long-term investments at period end); and Mallinckrodt plc, which develops, manufactures, and markets specialty pharmaceutical products and diagnostic imaging agents (4.5% of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 13 MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF Fund Overview The Wilshire Micro-Cap ETF, NYSE ticker: WMCR (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Wilshire US Micro-Cap IndexSM (the "Index"). The Index is a rules-based Index (i.e., an Index based on specified criteria) comprised of, as of February 29, 2016, approximately 1,200 securities of micro-capitalization companies, including real estate investment trusts ("REITs") and business development companies ("BDCs"), as defined by Wilshire Associates Incorporated. The Index is designed to represent microsized companies and is a subset of the Wilshire 5000 Total Market IndexSM (the "Wilshire 5000"). The Index represents a float-adjusted, market capitalization-weighted index of the issues ranked below 2500 by market capitalization of the Wilshire 5000. Under normal conditions, the Fund will invest at least 80% of its total assets in micro-capitalization companies. In addition, the Fund will invest at least 80% of its total assets in equity securities that comprise the Index. The Fund uses a sampling approach in seeking to achieve its investment objective. Sampling means that the Investment Advisor uses quantitative analysis to select securities from the Index universe to obtain a representative sample of securities that resemble the Index in terms of key risk factors, performance attributes, and other characteristics. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of -12.16%, which included a decrease in market price over the period to $22.98 as of February 29, 2016, from $26.60 as of August 31, 2015. On an NAV basis, the Fund generated a total return of -12.16%, which included a decrease in NAV over the period to $22.97 as of February 29, 2016, from $26.59 as of August 31, 2015. At the end of the period, the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned -12.15%, the S&P 500 Index returned -0.92%, and the Russell 2000 Index returned -10.16% for the same period. The Fund made an annual income distribution of $0.4284 per share on December 31, 2015, to shareholders of record on December 29, 2015. Performance Attribution For the six-month period ended February 29, 2016, the financials sector contributed the most to the Fund's return, followed by the telecommunications services sector. The health care sector detracted the most from return, followed by the consumer discretionary sector. Positions that contributed the most to the Fund's return included PacWest Bancorp, a bank holding company which offers through its subsidiaries a range of commercial banking services (not held in the portfolio at period end); Oclaro, Inc., which develops, manufactures, and provides optical solutions designs (0.5% of the Fund's long-term investments at period end); and Insteel Industries, Inc., which manufactures and markets wire products (0.5% of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's return included Beazer Homes USA, Inc., which designs, builds, and sells single family homes in the Southeast, Southwest, and South Central regions of the U.S. (0.2% of the Fund's long-term investments at period end); Northwest Biotherapeutics, Inc., a biotechnology company that discovers, develops, and commercializes immunotherapy products (0.1% of the Fund's long-term investments at period end); and Agenus, Inc., a vaccine developer (0.2% of the Fund's long-term investments at period end). 14 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE (Unaudited) continued February 29, 2016 WREI Wilshire US REIT ETF Fund Overview The Wilshire US REIT ETF, NYSE Arca ticker: WREI (the "Fund") seeks investment results that correspond generally to the performance, before the Fund's fees and expenses, of an equity index called the Wilshire US Real Estate Investment Trust IndexSM (the "Index"). The Index is a rules-based Index comprised of, as of February 29, 2016, approximately 113 securities, which may include securities of companies of all categories of market capitalizations (subject to certain minimum market capitalization requirements), as defined by Wilshire Associates Incorporated ("Wilshire"). The Index is comprised primarily of real estate investment trusts ("REITs") and is derived from the broader Wilshire 5000 Total Market IndexSM. The Index is weighted by float-adjusted market capitalization. The Fund will invest at least 80% of its total assets in equity securities that comprise the Index. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. The Fund will concentrate its investments (i.e., hold 25% or more of its assets) in a particular industry or group of industries to the extent the Index is so concentrated. Fund Performance All Fund returns cited—whether based on net asset value ("NAV") or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2016. On a market price basis, the Fund generated a total return of 6.64%, which included an increase in market price over the period to $43.97 on February 29, 2016, from $42.08 on August 31, 2015. On an NAV basis, the Fund generated a total return of 5.56%, which included an increase in NAV over the period to $43.50 on February 29, 2016, from $42.06 on August 31, 2015. At the end of the period the Fund's shares were trading at a market price premium to NAV, which is to be expected from time to time. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. For comparison, the Index returned 5.78% and the FTSE NAREIT Equity REIT Index returned 5.65% for the same period. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. Per share distributions paid over the six-month period ended February 29, 2016, were: Date Amount September 30, 2015 $ December 31, 2015 $ ($0.3808 in ordinary income and $0.1307 in long-term capital gain) Total $ Performance Attribution The Fund's holdings are categorized in the financials sector, which had a positive return for the six-month period ended February 29, 2016. Positions that contributed the most to the Fund's performance included Public Storage, a real estate investment trust involved in the acquisition, development, ownership, and operation of self-storage facilities; Simon Property Group, Inc., which invests in regional malls, community/lifestyle centers, and international properties in North America, Europe, and Asia; and Digital Realty Trust, Inc., which owns, acquires, repositions, and manages technology-related real estate (6.4%, 9.8%, and 1.9%, respectively, of the Fund's long-term investments at period end). Positions that detracted the most from the Fund's performance included HCP, Inc., a real estate investment trust that invests in health care-related real estate throughout the U.S.; Host Hotels & Resorts, Inc., a real estate investment trust which owns or holds controlling interests in upscale and luxury full-service hotel lodging properties; and SL Green Realty Corp., a real estate investment trust exclusively focused on owning and operating office buildings in Manhattan (2.3%, 1.9%, and 1.5%, respectively, of the Fund's long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 15 (Unaudited) February 29, 2016 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward-looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to each individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk. An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk. The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk. A Fund's investments in non-U.S. issuers, although limited to ADRs and GDRs (EEB only), may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic, or social developments could undermine the value of such Fund's investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk. Investment in securities of issuers based in developing or "emerging market" countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Micro-, Small-, and Medium-Sized Company Risk. Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. MLP Risk. Investments in securities of MLPs involve risks that differ from an investment in common stock. Holders of the units of MLPs have more limited control and limited rights to vote on matters affecting the partnership. There are also certain tax risks associated with an investment in units of MLPs. In addition, conflicts of interest may exist between common unit holders, subordinated unit holders, and the general partner of an MLP, including a conflict arising as a result of incentive distribution payments. Portfolio Turnover Risk. Certain Funds may engage in active and frequent trading of their portfolio securities in connection with the rebalancing of their respective Index, and therefore such Fund's investments. A portfolio turnover rate of 200%, for example, is equivalent to a Fund buying and selling all of its securities two times during the course of the year. A high portfolio turnover rate (such as 100% or more) could result in high brokerage costs. While a high portfolio turnover rate can result in an increase in taxable capital gains distributions to a Fund's shareholders, such Fund will seek to utilize the creation and redemption in kind mechanism to minimize capital gains to the extent possible. Replication Management Risk. The Funds are not "actively" managed. Therefore, a Fund would not necessarily sell a security because the stock's issuer was in financial trouble unless that stock is removed from such Fund's Index. Non-Correlation Risk. A Fund's return may not match the return of such Fund's Index for a number of reasons. For example, the Fund incurs a number of operating expenses not applicable to the Index, and incurs costs in buying and selling securities, especially when rebalancing the Fund's securities holdings to reflect changes in the composition of the Index. A Fund may not be fully invested at times, either as a result of cash flows into such Fund or reserves of cash held by a Fund to meet redemptions and expenses. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate as well with the return on the Index, as would be the case if it purchased all of the securities in the Index with the same weightings as the Index. Issuer-Specific Changes. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk. Certain Funds are considered non-diversified and can invest a greater portion of assets in securities of individual issuers than a diversified fund. As a result, changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries, the Fund's investments will be concentrated accordingly. In such event, the value of the Fund's shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. 16 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT (Unaudited) February 29, 2016 Guggenheim BRIC ETF is also subject to risks incurred by investing in companies that are located in Brazil, Russia, India, and China. Brazil has experienced substantial economic instability resulting from, among other things, periods of very high inflation, persistent structural public sector deficits, and significant devaluations of the currency of Brazil, which have led to a high degree of price volatility in both the Brazilian equity and foreign currency markets. Investing in securities of Russian companies involves additional risks, including, among others, the absence of developed legal structures governing private or foreign investments and private property and the possibility of the loss of all or a substantial portion of the Fund's assets invested in Russia as a result of expropriation. Investing in securities of Indian companies involves additional risks, including, but not limited to, greater price volatility, substantially less liquidity, significantly smaller market capitalization of securities markets, more substantial governmental involvement in the economy, higher rates of inflation, and greater political, economic and social uncertainty. Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources, and capital reinvestment, among others. As an investor in such companies, the Fund is indirectly subject to those risks. Risk of Investing in Russia. Recently, economic sanctions have been imposed by the U.S. and other countries on certain Russian citizens and institutions, and further sanctions could be imposed or removed by the U.S. or other countries on Russia at any time. Among the potential impacts of such sanctions are a decline in the price or liquidity of Russian securities, a weakening of the Russian currency or other event that could negatively affect the Russian economy. In addition, any sanctions could prevent the Fund from completing transactions in Russian securities or cause Russia to take action in response to the sanctions, which could further damage the value of Russian securities or the economic ties between Russia and other countries. Please review the Fund's Prospectus and Statement of Additional Information for other risks. Guggenheim Multi-Asset Income ETF is also subject to risks incurred by investing in preferred stocks—some that may be rated below investment grade, REITs, and other investment companies. Guggenheim Raymond James SB-1 Equity ETF is also subject to risks relating to Raymond James & Associates Equity Securities Ratings. The Fund will seek to construct and maintain a portfolio consisting of the equity securities rated SB-1 by Raymond James & Associates analysts. Changes in the ratings methodologies or in the scope of equity research by Raymond James & Associates may have an adverse effect on the ability of the Fund to pursue its investment strategy. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Funds' portfolios. Financial market conditions, as well as various social and political tensions in the U.S. and around the world, have contributed to increased market volatility and may have long-term effects on the U.S. and worldwide financial markets and cause further economic uncertainties or deterioration in the U.S. and worldwide. The Investment Advisor does not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the U.S. and global economies and securities markets. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described above, there are certain other risks related to investing in the Funds. These risks are described further in each Fund's Prospectus and Statement of Additional Information and at guggenheiminvestments.com. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 17 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) February 29, 2016 EEB Guggenheim BRIC ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.27% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (09/21/06) Guggenheim BRIC ETF NAV -9.12% -24.66% -11.67% -10.79% 1.33% Market -9.31% -25.09% -11.70% -10.82% 1.31% The BNY Mellon BRIC Select ADR Index/ The BNY Mellon BRIC Select DR Index1 -8.84% -24.22% -11.16% -10.29% 1.94% MSCI Emerging Markets Index -8.85% -23.41% -8.90% -5.41% 1.87% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.58 per share for share price returns or initial net asset value (NAV) of $24.58 per share for NAV returns. Returns for periods of less than one year are not annualized. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.70%. In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.64% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.74%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Communications 36.5% Energy 19.1% Financial 16.1% Technology 8.1% Consumer, Non-cyclical 8.0% Basic Materials 6.3% Consumer, Cyclical 2.5% Utilities 1.7% Industrial 1.4% Total Long Term Investments 99.7% Securities Lending Collateral 7.1% Total Investments 106.8% Other Assets & Liabilities, net -6.8% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Alibaba Group Holding Ltd. ADR 9.3% China Mobile Ltd. 7.4% Baidu, Inc. ADR 6.0% Infosys Ltd. ADR 4.6% JD.com, Inc. ADR 3.2% Gazprom PAO ADR 3.2% HDFC Bank Ltd. ADR 3.1% Ambev S.A. ADR 2.7% Itau Unibanco Holding S.A. ADR 2.7% Lukoil PJSC ADR 2.6% Top Ten Total 44.8% "Ten Largest Holdings" excludes any temporary cash investments. 1 Benchmark returns reflect the blended return of the BNY Mellon BRIC Select ADR Index from 9/21/06 – 10/30/2013 and the return of the BNY Mellon BRIC Select DR Index, net of foreign withholding taxes, from 10/31/13 – 2/29/2016. 18 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 DEF Guggenheim Defensive Equity ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.17% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (12/15/06) Guggenheim Defensive Equity ETF NAV 1.13% -6.94% 6.67% 9.02% 6.00% Market 1.16% -6.81% 6.74% 9.04% 6.01% Sabrient Defensive Equity Index 1.43% -6.42% 7.25% 9.63% 6.70% S&P 500 Index -0.92% -6.19% 10.75% 10.13% 5.59% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.07 per share for share price returns or initial net asset value (NAV) of $25.07 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.72%. In the Financial Highlights section of this Semi-Annual Report, the Fund's annualized net operating expense ratio was 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.74%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financial 21.5% Utilities 18.7% Communications 17.6% Consumer, Non-cyclical 14.2% Industrial 9.3% Consumer, Cyclical 9.2% Energy 4.8% Other 4.3% Total Long-Term Investments 99.6% Securities Lending Collateral 6.2% Total Investments 105.8% Other Assets & Liabilities, net -5.8% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) ADT Corp. 1.3% Newmont Mining Corp. 1.2% Tyson Foods, Inc. — Class A 1.2% Frontier Communications Corp. 1.2% CenturyLink, Inc. 1.2% Garmin Ltd. 1.1% Best Buy Company, Inc. 1.1% ONEOK Partners, LP 1.1% WW Grainger, Inc. 1.1% Edison International 1.1% Top Ten Total 11.6% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 19 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 DJD Guggenheim Dow Jones Industrial Average Dividend ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.74% Net Assets ($000) $ TOTAL RETURN FOR THE PERIOD ENDED FEBRUARY 29, 2016 Since Inception (12/16/15) (non-annualized) Guggenheim Dow Jones Industrial Average Dividend ETF NAV -3.39% Market -2.68% Dow Jones Industrial Average® Yield Weighted Index -3.34% Dow Jones Industrial Average 30 Index -5.21% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses.The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.35 per share for share price returns or initial net asset value (NAV) of $25.35 per share for NAV returns. Returns for periods of less than one year are not annualized. The Dow Jones Industrial Average® Yield Weighted index is designed to provide increased exposure to higher yielding companies included in the Dow Jones Industrial Average® (DJIA®), which is a price-weighted index of 30 U.S. blue-chip companies that meet certain size, listing, and liquidity requirements. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.30% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Consumer, Non-cyclical 21.9% Industrial 18.4% Technology 12.6% Consumer, Cyclical 11.8% Energy 11.1% Communications 10.7% Financial 8.8% Basic Materials 4.1% Total Investments 99.4% Other Assets & Liabilities, net 0.6% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Chevron Corp. 6.4% Verizon Communications, Inc. 5.8% Procter & Gamble Co. 4.9% General Electric Co. 4.8% McDonald's Corp. 4.7% Exxon Mobil Corp. 4.7% Coca-Cola Co. 4.2% Caterpillar, Inc. 4.1% EI du Pont de Nemours & Co. 4.1% Johnson & Johnson 4.0% Top Ten Total 47.7% "Ten Largest Holdings" excludes any temporary cash investments. 20 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 NFO Guggenheim Insider Sentiment ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.21% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (09/21/06) Guggenheim Insider Sentiment ETF NAV -6.39% -10.89% 6.49% 6.65% 7.54% Market -6.24% -10.78% 6.60% 6.74% 7.56% Sabrient Insider Sentiment Index -6.24% -10.52% 7.08% 7.23% 8.33% S&P 500 Index -0.92% -6.19% 10.75% 10.13% 6.39% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses, and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.14 per share for share price returns or initial net asset value (NAV) of $25.14 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. In the Financial Highlights section of this Semi-Annual Report, the Fund's annualized net operating expense ratio was determined to be 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was determined to be 0.74%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Consumer, Cyclical 21.0% Financial 19.6% Consumer, Non-cyclical 18.5% Industrial 10.2% Technology 8.0% Utilities 8.0% Basic Materials 5.4% Other 9.0% Total Long-Term Investments 99.7% Securities Lending Collateral 6.9% Total Investments 106.6% Other Assets & Liabilities, net -6.6% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Tyson Foods, Inc. — Class A 1.4% Texas Roadhouse, Inc. — Class A 1.3% Ultratech, Inc. 1.3% Stamps.com, Inc. 1.3% Vista Outdoor, Inc. 1.2% Exelon Corp. 1.2% Briggs & Stratton Corp. 1.2% SCANA Corp. 1.2% WellCare Health Plans, Inc. 1.2% NorthWestern Corp. 1.2% Top Ten Total 12.5% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 21 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 CZA Guggenheim Mid-Cap Core ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.18% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (04/02/07) Guggenheim Mid-Cap Core ETF NAV -6.51% -10.04% 7.94% 9.07% 7.65% Market -6.42% -10.00% 8.04% 9.19% 7.67% Russell Midcap Index -5.60% -11.25% 9.09% 8.91% 6.04% S&P 500 Index -0.92% -6.19% 10.75% 10.13% 5.74% S&P MidCap 400 Index -5.03% -9.99% 8.19% 8.27% 6.75% Zacks Mid-Cap Core Index -6.24% -9.38% 8.92% 10.18% 8.83% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.09 per share for share price returns or initial net asset value (NAV) of $25.09 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The S&P MidCap 400® provides investors with a benchmark for midsized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financial 32.4% Industrial 19.0% Consumer, Non-cyclical 11.9% Utilities 10.5% Consumer, Cyclical 9.7% Communications 6.2% Technology 5.9% Energy 2.4% Basic Materials 1.8% Total Long-Term Investments 99.8% Securities Lending Collateral 3.1% Total Investments 102.9% Other Assets & Liabilities, net -2.9% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Amphenol Corp. — Class A 2.4% Viacom, Inc. — Class A 2.4% DTE Energy Co. 2.3% Tyco International plc 2.2% CR Bard, Inc. 2.2% Ingersoll-Rand plc 2.1% Essex Property Trust, Inc. 2.1% Northern Trust Corp. 2.0% Mohawk Industries, Inc. 2.0% Spectra Energy Partners, LP 2.0% Top Ten Total 21.7% "Ten Largest Holdings" excludes any temporary cash investments. 22 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF Fund Statistics Share Price $ Net Asset Value $ Discount to NAV -0.12% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (09/21/06) Guggenheim Multi-Asset Income ETF NAV -10.19% -19.67% -4.18% 1.50% 1.86% Market -10.16% -19.73% -4.21% 1.45% 1.85% Zacks Multi-Asset Income Index -9.92% -19.48% -3.63% 2.26% 2.71% S&P 500 Index -0.92% -6.19% 10.75% 10.13% 6.39% Dow Jones U.S. Select Dividend Index 6.43% 0.21% 11.92% 12.54% 6.03% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.96 per share for share price returns or initial net asset value (NAV) of $24.96 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.89%. In the Financial Highlights section of this Annual Report, the Fund's annualized net operating expense ratio was 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.73%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Investments: Financial 29.6% Energy 11.8% Technology 8.6% Consumer, Non-cyclical 8.1% Utilities 7.9% Consumer, Cyclical 7.1% Basic Materials 6.5% Industrial 6.0% Communications 3.4% Total Investments 89.0% Other Instruments: Closed-End Funds 9.9% Securities Lending Collateral 5.9% Total Other Instruments 15.8% Total Investments 104.8% Other Assets & Liabilities, net -4.8% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Realty Income Corp. 1.3% JPMorgan Chase & Co., 6.15% 1.2% Digital Realty Trust, Inc. 1.2% Capital One Financial Corp., 6.20% 1.2% Duke Energy Corp. 1.2% Macy's, Inc. 1.2% American Campus Communities, Inc. 1.2% Wells Fargo & Co., 7.50% 1.2% Reynolds American, Inc. 1.2% Target Corp. 1.2% Top Ten Total 12.1% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 23 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF continued 24 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 RYJ Guggenheim Raymond James SB-1 Equity ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.30% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (05/19/06) Guggenheim Raymond James SB-1 Equity ETF NAV -11.48% -16.05% 6.57% 6.31% 6.02% Market -11.10% -15.89% 6.66% 6.37% 5.67% Raymond James SB-1 Equity Index -11.21% -15.44% 7.30% 7.05% 6.91% S&P MidCap 400 Index -5.03% -9.99% 8.19% 8.27% 7.46% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $20.00 per share for share price returns or initial net asset value (NAV) of $19.10 per share for NAV returns. Returns for periods of less than one year are not annualized. The S&P MidCap 400® provides investors with a benchmark for midsized companies. The index covers over 7% of the U.S. equity market, and seeks to remain an accurate measure of midsized companies, reflecting the risk and return characteristics of the broader mid-cap universe on an on-going basis. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.75% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 21.7% Consumer, Cyclical 18.2% Technology 13.4% Consumer, Non-cyclical 13.1% Industrial 12.8% Energy 10.2% Communications 8.3% Other 2.0% Total Long-Term Investments 99.7% Securities Lending Collateral 3.6% Total Investments 103.3% Other Assets & Liabilities, net -3.3% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Benefitfocus, Inc. 0.7% BroadSoft, Inc. 0.7% EnerNOC, Inc. 0.7% Telephone & Data Systems, Inc. 0.7% United States Cellular Corp. 0.7% Antero Midstream Partners, LP 0.7% Palo Alto Networks, Inc. 0.7% Superior Energy Services, Inc. 0.7% Applied Optoelectronics, Inc. 0.7% Lazard Ltd. 0.7% Top Ten Total 7.0% "Ten Largest Holdings" excludes any temporary cash investments. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 25 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 CSD Guggenheim Spin-Off ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.03% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (12/15/06) Guggenheim Spin-Off ETF NAV -10.87% -22.14% 4.81% 9.51% 5.14% Market -10.73% -22.16% 4.77% 9.61% 5.14% Beacon Spin-Off Index -10.82% -21.75% 5.26% 10.36% 5.84% Russell Midcap Index -5.60% -11.25% 9.09% 8.91% 6.28% S&P 500 Index -0.92% -6.19% 10.75% 10.13% 5.59% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.18 per share for share price returns or initial net asset value (NAV) of $25.18 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Russell Midcap Index measures the performance of the mid-cap segment of the U.S. equity universe. The Russell Midcap is a subset of the Russell 1000® Index. It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership. The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Per the most recent prospectus, the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.71%. In the Financial Highlights section of this Semiannual Report, the Fund's annualized net operating expense ratio was 0.65% while the Fund's annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.72%. There is a contractual fee waiver currently in place for this Fund through December 31, 2018 to the extent necessary in keeping the Fund's operating expense ratio from exceeding 0.60% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.60%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Financial 19.1% Communications 16.4% Industrial 14.3% Technology 12.2% Consumer, Non-cyclical 11.6% Consumer, Cyclical 11.1% Energy 8.2% Utilities 6.2% Basic Materials 0.6% Total Common Stocks 99.7% Securities Lending Collateral 8.8% Total Investments 108.5% Other Assets & Liabilities, net -8.5% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Vista Outdoor, Inc. 5.5% ONE Gas, Inc. 5.4% Liberty Broadband Corp. — Class A 4.9% CDK Global, Inc. 4.8% Allegion plc 4.8% Gaming and Leisure Properties, Inc. 4.8% Murphy USA, Inc. 4.7% Mallinckrodt plc 4.5% Keysight Technologies, Inc. 4.5% Zoetis, Inc. 4.4% Top Ten Total 48.3% "Ten Largest Holdings" excludes any temporary cash investments. 26 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 0.04% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (09/21/06) Wilshire Micro-Cap ETF NAV -12.16% -14.82% 6.88% 5.04% 1.08% Market -12.16% -14.88% 6.82% 5.04% 1.09% Sabrient Stealth Index/ Wilshire Micro-Cap IndexSM -12.15% -15.04% 6.68% 5.75% 1.62%1 Russell 2000 Index -10.16% -14.97% 5.72% 6.11% 5.23% S&P 500 Index -0.92% -6.19% 10.75% 10.13% 6.39% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.15 per share for share price returns or initial net asset value (NAV) of $25.15 per share for NAV returns. Returns for periods of less than one year are not annualized. The Standard and Poor's 500 Index (S&P 500®) is a broad-based index, the performance of which is based on the performance of 500 widely held common stocks chosen for market size, liquidity and industry group representation. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.50% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 35.2% Consumer, Non-cyclical 22.6% Consumer, Cyclical 12.5% Industrial 11.3% Communications 6.4% Technology 6.0% Energy 2.7% Other 2.6% Total Long-Term Investments 99.3% Securities Lending Collateral 16.4% Total Investments 115.7% Other Assets & Liabilities, net -15.7% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Anika Therapeutics, Inc. 0.7% Patrick Industries, Inc. 0.7% ORBCOMM, Inc. 0.6% Motorcar Parts of America, Inc. 0.6% Heritage Financial Corp. 0.6% Ruth's Hospitality Group, Inc. 0.6% John B Sanfilippo & Son, Inc. 0.5% PC Connection, Inc. 0.5% Bridge Bancorp, Inc. 0.5% US Physical Therapy, Inc. 0.5% Top Ten Total 5.8% "Ten Largest Holdings" excludes any temporary cash investments. 1 The benchmark return reflects the blended return of the Sabrient Stealth Index from 9/21/06 - 8/19/10 and the return of the Wilshire US Micro-Cap Index from 8/20/10 - 2/29/16. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 27 PERFORMANCE REPORT AND FUND PROFILE (Unaudited) continued February 29, 2016 WREI Wilshire US REIT ETF Fund Statistics Share Price $ Net Asset Value $ Premium to NAV 1.08% Net Assets ($000) $ AVERAGE ANNUAL TOTAL RETURNS FOR THE PERIOD ENDED FEBRUARY 29, 2016 Six Month Since (non- One Three Five Inception annualized) Year Year Year (03/09/10) Wilshire US REIT ETF NAV 5.56% -3.65% 8.11% 9.23% 12.85% Market 6.64% -2.43% 8.34% 9.47% 13.04% Wilshire US REITSM Index 5.78% -3.40% 8.45% 9.60% 13.12% FTSE NAREIT Equity REIT Index 5.65% -4.04% 7.42% 9.14% 12.72% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. All NAV returns include the deduction of management fees, operating expenses and all other Fund expenses The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit guggenheiminvestments.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor's shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.28 per share for share price returns or initial net asset value (NAV) of $25.28 per share for NAV returns. Returns for periods of less than one year are not annualized. The FTSE NAREIT Equity REIT Index is a free float-adjusted index of REITs that own, manage and lease investment-grade commercial real estate. The referenced indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. The Fund's annual operating expense ratio of 0.32% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 99.8% Total Common Stocks 99.8% Securities Lending Collateral 0.3% Total Investments 100.1% Other Assets & Liabilities, net -0.1% Net Assets 100.0% Ten Largest Holdings (% of Total Net Assets) Simon Property Group, Inc. 9.8% Public Storage 6.4% Equity Residential 4.5% AvalonBay Communities, Inc. 3.9% Welltower, Inc. 3.8% Prologis, Inc. 3.4% Ventas, Inc. 3.1% Boston Properties, Inc. 2.9% Vornado Realty Trust 2.7% General Growth Properties, Inc. 2.4% Top Ten Total 42.9% "Ten Largest Holdings" excludes any temporary cash investments. 28 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT ABOUT SHAREHOLDERS' FUND EXPENSES (Unaudited) February 29, 2016 All funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur advisory fees and other Fund expenses which are deducted from a Fund's gross income and reduce the investment return of the Fund. A fund's expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginning August 31, 2015 and ending February 29, 2016. The following tables illustrate a Fund's costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The "Ending Account Value" shown is derived from the Fund's actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund's account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading "Expenses Paid During Period." Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund's cost with those of other funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the "SEC") requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund's costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges ("CDSC") on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund's expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. Expenses Beginning Ending Paid Expense Fund account value Account Value During Ratio1 Return August 31, 2015 February 29, 2016 Period2 Table 1. Based on actual Fund return3 Guggenheim BRIC ETF % -9.12 % $ $ $ Guggenheim Defensive Equity ETF % % Guggenheim Insider Sentiment ETF % -6.39 % Guggenheim Mid-Cap Core ETF % -6.51 % Guggenheim Multi-Asset Income ETF % -10.19 % Guggenheim Raymond James SB-1 Equity ETF % -11.48 % Guggenheim Spin-Off ETF % -10.87 % Wilshire Micro-Cap ETF % -12.16 % Wilshire US REIT ETF % % Expenses Beginning Ending Paid Expense Fund account value Account Value During Ratio1 Return December 16, 2015 February 29, 2016 Period4 Guggenheim Dow Jones Industrial Average® Dividend ETF % -3.39 % $ $ $ CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 29 ABOUT SHAREHOLDERS' FUND EXPENSES (Unaudited) continued February 29, 2016 Expenses Beginning Ending Paid Expense Fund account value Account Value During Ratio1 Return August 31, 2015 February 29, 2016 Period2 Table 2. Based on hypothetical 5% return (before expenses) Guggenheim BRIC ETF % % $ $ $ Guggenheim Defensive Equity ETF % % Guggenheim Dow Jones Industrial Average® Dividend ETF % % Guggenheim Insider Sentiment ETF % % Guggenheim Mid-Cap Core ETF % % Guggenheim Multi-Asset Income ETF % % Guggenheim Raymond James SB-1 Equity ETF % % Guggenheim Spin-Off ETF % % Wilshire Micro-Cap ETF % % Wilshire US REIT ETF % % 1 Annualized and excludes expenses of the underlying funds in which the Funds invest, if any. 2 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period August 31, 2015 to February 29, 2016. 4 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 76/366 (to reflect the period from commencement of operations on December 16, 2015 to February 29, 2016). 30 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2016 EEB Guggenheim BRIC ETF Shares Value COMMON STOCKS† – 91.6% Communications – 35.7% Alibaba Group Holding Ltd. ADR* $ China Mobile Ltd. Baidu, Inc. ADR* JD.com, Inc. ADR* Ctrip.com International Ltd. ADR*,1 Qihoo 360 Technology Company Ltd. ADR*,1 China Telecom Corporation Ltd. — Class H China Unicom Hong Kong Ltd. Mobile TeleSystems PJSC ADR Vipshop Holdings Ltd. ADR*,1 Youku Tudou, Inc. ADR* Mail.Ru Group Ltd. GDR* YY, Inc. ADR*,1 Tim Participacoes S.A. ADR1 MegaFon OAO GDR SouFun Holdings Ltd. ADR 21Vianet Group, Inc. ADR*,1 Autohome, Inc. ADR* Sistema JSFC GDR 58.com, Inc. ADR* Bitauto Holdings Ltd. ADR* VimpelCom Ltd. ADR Weibo Corp ADR* E-Commerce China Dangdang, Inc. — Class A ADR* Videocon d2h Ltd. ADR*,1 Tuniu Corp ADR*,1 Total Communications Energy – 18.3% Gazprom PAO ADR Lukoil PJSC ADR CNOOC Ltd. China Petroleum & Chemical Corp. — Class H PetroChina Company Ltd. — Class H Tatneft PAO ADR Novatek OAO GDR Reliance Industries Ltd. GDR2 Petroleo Brasileiro S.A. ADR*,1 Surgutneftegas OAO ADR Rosneft OAO GDR Trina Solar Ltd ADR*,1 Yanzhou Coal Mining Company Ltd. — Class H1 JinkoSolar Holding Company Ltd. ADR*,1 JA Solar Holdings Company Ltd. ADR*,1 Total Energy Financial – 11.3% HDFC Bank Ltd. ADR Sberbank of Russia PJSC ADR China Life Insurance Company Ltd. — Class H ICICI Bank Ltd. ADR VTB Bank PJSC GDR Axis Bank Ltd. GDR State Bank of India GDR Banco Santander Brasil S.A. ADR1 Noah Holdings Ltd. ADR*,1 E-House China Holdings Ltd. ADR1 Total Financial Technology – 8.1% Infosys Ltd. ADR NetEase, Inc. ADR Wipro Ltd. ADR1 Semiconductor Manufacturing International Corp.* WNS Holdings Ltd. ADR* Momo, Inc. ADR*,1 NQ Mobile, Inc. — Class A ADR*,1 Total Technology Consumer, Non-cyclical – 7.7% Ambev S.A. ADR Magnit PJSC GDR BRF S.A. ADR Dr Reddy's Laboratories Ltd. ADR Mindray Medical International Ltd. ADR TAL Education Group ADR*,1 X5 Retail Group N.V. GDR* QIWI plc ADR China Distance Education Holdings Ltd. ADR Tarena International, Inc. ADR*,1 Total Consumer, Non-cyclical Basic Materials – 5.2% MMC Norilsk Nickel PJSC ADR Ultrapar Participacoes S.A. ADR1 Vale S.A. ADR1 Fibria Celulose S.A. ADR Sinopec Shanghai Petrochemical Company Ltd. — Class H Severstal PAO GDR Aluminum Corporation of China Ltd. — Class H* Vedanta Resources plc ADR PhosAgro OAO GDR Cia Siderurgica Nacional S.A. ADR See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 31 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 EEB Guggenheim BRIC ETF continued Shares Value COMMON STOCKS† – 91.6% (continued) Basic Materials – 5.2% (continued) Novolipetsk Steel AO GDR $ Total Basic Materials Consumer, Cyclical – 2.5% Tata Motors Ltd. ADR* Qunar Cayman Islands Ltd. ADR*,1 Lenta Ltd. GDR* Mahindra & Mahindra Ltd. GDR China Southern Airlines Company Ltd. — Class H Homeinns Hotel Group ADR*,1 China Eastern Airlines Corporation Ltd. — Class H* China Lodging Group Ltd. ADR Bona Film Group Ltd. ADR* 500.com Ltd. ADR*,1 Jumei International Holding Ltd. ADR* Total Consumer, Cyclical Utilities – 1.4% Huaneng Power International, Inc. — Class H CPFL Energia S.A. ADR*,1 Cia de Saneamento Basico do Estado de Sao Paulo ADR Total Utilities Industrial – 1.4% Embraer S.A. ADR Larsen & Toubro Ltd. GDR Guangshen Railway Company Ltd. — Class H Globaltrans Investment plc GDR Total Industrial Total Common Stocks (Cost $88,791,948) PREFERRED STOCKS† – 8.1% Financial – 4.8% Itau Unibanco Holding S.A. ADR Banco Bradesco S.A. ADR1 Total Financial Basic Materials – 1.1% Vale S.A. ADR Braskem S.A. ADR1 Gerdau S.A. ADR Total Basic Materials Energy – 0.8% Petroleo Brasileiro S.A. ADR* Communications – 0.8% Telefonica Brasil S.A. ADR Utilities – 0.3% Cia Energetica de Minas Gerais ADR Cia Paranaense de Energia ADR Total Utilities Consumer, Non-cyclical – 0.3% Cia Brasileira de Distribuicao ADR1 Total Preferred Stocks (Cost $27,287,874) SECURITIES LENDING COLLATERAL†,3 – 7.1% BNY Mellon Separately Managed Cash Collateral Account, 0.3252% Total Securities Lending Collateral (Cost $4,555,003) Total Investments – 106.8% (Cost $120,634,825) $ Other Assets & Liabilities, net – (6.8)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $606,780 (cost $608,781), or 0.9% of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 2. ADR American Depositary Receipt GDR Global Depositary Receipt plc Public Limited Company See Sector Classification in Supplemental Information section. See notes to financial statements. 32 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 EEB Guggenheim BRIC ETF continued Country Diversification % of Long-Term Country Investments China 49.1% Russia 18.3% Brazil 17.7% India 14.6% Cyprus 0.2% Netherlands 0.1% Total Long-Term Investments 100.0% Currency Denomination % of Long-Term Currency Investments United States Dollar 79.3% Hong Kong Dollar 20.7% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Preferred Stocks — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 33 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 DEF Guggenheim Defensive Equity ETF Shares Value COMMON STOCKS† – 98.5% Financial – 21.5% Iron Mountain, Inc. REIT $ Bancolombia S.A. ADR Realty Income Corp. REIT American Campus Communities, Inc. REIT Lamar Advertising Co. — Class A REIT Welltower, Inc. REIT National Retail Properties, Inc. REIT Macerich Co. REIT Travelers Companies, Inc. Ventas, Inc. REIT PartnerRe Ltd. Crown Castle International Corp. REIT Axis Capital Holdings Ltd. Digital Realty Trust, Inc. REIT Banco de Chile ADR RenaissanceRe Holdings Ltd. Camden Property Trust REIT WP Carey, Inc. REIT Mid-America Apartment Communities, Inc. REIT UDR, Inc. REIT Starwood Property Trust, Inc. REIT Brixmor Property Group, Inc. REIT Total Financial Utilities – 18.7% Edison International Public Service Enterprise Group, Inc. Pinnacle West Capital Corp. PG&E Corp. SCANA Corp. FirstEnergy Corp. Entergy Corp. AGL Resources, Inc. TECO Energy, Inc. CenterPoint Energy, Inc. American Electric Power Company, Inc. NextEra Energy, Inc. Eversource Energy Consolidated Edison, Inc. DTE Energy Co. Pepco Holdings, Inc. PPL Corp. Southern Co. National Grid plc ADR Total Utilities Communications – 17.6% Frontier Communications Corp. CenturyLink, Inc. SK Telecom Company Ltd. ADR Time Warner Cable, Inc. AT&T, Inc. Cablevision Systems Corp. — Class A Chunghwa Telecom Company Ltd. ADR1 Verizon Communications, Inc. Telekomunikasi Indonesia Persero Tbk PT ADR China Mobile Ltd. ADR NTT DOCOMO, Inc. ADR Thomson Reuters Corp. Nippon Telegraph & Telephone Corp. ADR Orange S.A. ADR1 Scripps Networks Interactive, Inc. — Class A Vodafone Group plc ADR Time Warner, Inc. Viacom, Inc. — Class B Total Communications Consumer, Non-cyclical – 14.2% ADT Corp. Tyson Foods, Inc. — Class A Campbell Soup Co. Coca-Cola Enterprises, Inc. Keurig Green Mountain, Inc. Sysco Corp. Philip Morris International, Inc. Procter & Gamble Co. British American Tobacco plc ADR Unilever plc ADR Clorox Co. Dr Pepper Snapple Group, Inc. Unilever N.V. — Class Y1 GlaxoSmithKline plc ADR Total Consumer, Non-cyclical Industrial – 9.3% Garmin Ltd.1 CH Robinson Worldwide, Inc. Cummins, Inc. Waste Management, Inc. Deere & Co.1 Republic Services, Inc. — Class A Bemis Company, Inc. See notes to financial statements. 34 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 DEF Guggenheim Defensive Equity ETF continued Shares Value COMMON STOCKS† – 98.5% (continued) Industrial – 9.3% (continued) Lockheed Martin Corp. $ Grupo Aeroportuario del Pacifico SAB de CV ADR Total Industrial Consumer, Cyclical – 9.2% Best Buy Company, Inc. WW Grainger, Inc.1 Las Vegas Sands Corp. Target Corp. Staples, Inc. Ford Motor Co. Rite Aid Corp.* Wal-Mart Stores, Inc. Kohl's Corp. Total Consumer, Cyclical Energy – 3.7% Total S.A. ADR1 Plains GP Holdings, LP — Class A National Oilwell Varco, Inc. Antero Resources Corp.*,1 Total Energy Basic Materials – 2.3% Newmont Mining Corp. Syngenta AG ADR Total Basic Materials Technology – 2.0% Taiwan Semiconductor Manufacturing Company Ltd. ADR Siliconware Precision Industries Company Ltd. ADR1 Total Technology Total Common Stocks (Cost $140,891,300) MASTER LIMITED PARTNERSHIPS† – 1.1% Energy – 1.1% ONEOK Partners, LP Total Master Limited Partnerships (Cost $2,250,013) SECURITIES LENDING COLLATERAL†,2 – 6.2% BNY Mellon Separately Managed Cash Collateral Account issued, 0.3195% Total Securities Lending Collateral (Cost $9,132,725) Total Investments – 105.8% (Cost $152,274,038) $ Other Assets & Liabilities, net – (5.8)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments United States 75.5% United Kingdom 4.7% Taiwan, Province of China 3.0% Bermuda 2.9% Switzerland 2.2% France 2.0% Japan 1.9% Other 7.8% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Master Limited Partnerships — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 35 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 DEF Guggenheim Defensive Equity ETF continued Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended February 29, 2016: Beginning Balance $ Realized Gain/Loss ) Change in Unrealized Gain/Loss Sales — Ending Balance $ — See notes to financial statements. 36 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 DJD Guggenheim Dow Jones Industrial Average Dividend ETF Shares Value COMMON STOCKS† – 99.4% Consumer, Non-cyclical – 21.9% Procter & Gamble Co. $ Coca-Cola Co. Johnson & Johnson Merck & Company, Inc. Pfizer, Inc. UnitedHealth Group, Inc. Total Consumer, Non-cyclical Industrial – 18.4% General Electric Co. Caterpillar, Inc. 3M Co. United Technologies Corp. Boeing Co. Total Industrial Technology – 12.6% Intel Corp. Microsoft Corp. International Business Machines Corp. Apple, Inc. Total Technology Consumer, Cyclical – 11.8% McDonald's Corp. Wal-Mart Stores, Inc. Home Depot, Inc. NIKE, Inc. — Class B Total Consumer, Cyclical Energy – 11.1% Chevron Corp. Exxon Mobil Corp. Total Energy Communications – 10.7% Verizon Communications, Inc. Cisco Systems, Inc. Walt Disney Co. Total Communications Financial – 8.8% Travelers Companies, Inc. JPMorgan Chase & Co. American Express Co. Goldman Sachs Group, Inc. Visa, Inc. — Class A Total Financial Basic Materials – 4.1% EI du Pont de Nemours & Co. Total Common Stocks (Cost $2,534,985) Total Investments – 99.4% (Cost $2,534,985) $ Other Assets & Liabilities, net – 0.6% Total Net Assets – 100.0% $ † Value determined based on Level 1 inputs — See Note 4. See Sector Classification in Supplemental Information section. Country Diversification % of Country Common Stocks United States 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 37 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 NFO Guggenheim Insider Sentiment ETF Shares Value COMMON STOCKS† – 97.1% Consumer, Cyclical – 20.0% Texas Roadhouse, Inc. — Class A $ Vista Outdoor, Inc.* Tuesday Morning Corp.* Target Corp. Genuine Parts Co. AutoZone, Inc.* Ethan Allen Interiors, Inc. Delta Air Lines, Inc. American Eagle Outfitters, Inc.1 Marriott International, Inc. — Class A1 Starbucks Corp. Del Taco Restaurants, Inc.* Hanesbrands, Inc. Jack in the Box, Inc. Crocs, Inc.* Southwest Airlines Co. Penn National Gaming, Inc.* Newell Rubbermaid, Inc. Group 1 Automotive, Inc. Total Consumer, Cyclical Financial – 19.6% Healthcare Realty Trust, Inc. REIT National Health Investors, Inc. REIT Aon plc Welltower, Inc. REIT Ambac Financial Group, Inc.* Piedmont Office Realty Trust, Inc. — Class A REIT Brixmor Property Group, Inc. REIT Endurance Specialty Holdings Ltd. Universal Insurance Holdings, Inc. BofI Holding, Inc.*,1 Beneficial Bancorp, Inc.* Ryman Hospitality Properties, Inc. REIT MB Financial, Inc. Pinnacle Financial Partners, Inc. JPMorgan Chase & Co. FS Investment Corp.1 Flagstar Bancorp, Inc.* Huntington Bancshares, Inc. Fifth Third Bancorp MGIC Investment Corp.* Total Financial Consumer, Non-cyclical – 18.5% Tyson Foods, Inc. — Class A WellCare Health Plans, Inc.* Altria Group, Inc. Coty, Inc. — Class A1 HCA Holdings, Inc.* Archer-Daniels-Midland Co. Premier, Inc. — Class A* Cardinal Health, Inc. Repligen Corp.* Mallinckrodt plc* Global Payments, Inc. AmerisourceBergen Corp. — Class A Moody's Corp. SunOpta, Inc.* Horizon Pharma plc* ANI Pharmaceuticals, Inc.*,1 Regeneron Pharmaceuticals, Inc.* Valeant Pharmaceuticals International, Inc.* Weight Watchers International, Inc.*,1 Total Consumer, Non-cyclical Industrial – 10.2% Briggs & Stratton Corp. Patrick Industries, Inc.* Brady Corp. — Class A Sealed Air Corp. Energy Recovery, Inc.*,1 Actuant Corp. — Class A Allegion plc Comfort Systems USA, Inc. TriMas Corp.* Dycom Industries, Inc.* Total Industrial Technology – 8.0% Ultratech, Inc.* Cadence Design Systems, Inc.* Ebix, Inc. Citrix Systems, Inc.* Blackbaud, Inc. DST Systems, Inc. VeriFone Systems, Inc.* Integrated Device Technology, Inc.* Total Technology Utilities – 8.0% Exelon Corp. SCANA Corp. NorthWestern Corp. California Water Service Group See notes to financial statements. 38 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 NFO Guggenheim Insider Sentiment ETF continued Shares Value COMMON STOCKS† – 97.1% (continued) Utilities – 8.0% (continued) IDACORP, Inc. $ NRG Energy, Inc. Calpine Corp.* Total Utilities Basic Materials – 5.4% Commercial Metals Co. Stepan Co. RPM International, Inc. LyondellBasell Industries N.V. — Class A Innospec, Inc. Platform Specialty Products Corp.*,1 Total Basic Materials Communications – 4.3% Stamps.com, Inc.* Frontier Communications Corp. West Corp. Time, Inc. Total Communications Energy – 3.1% Rice Energy, Inc.*,1 Tesoro Corp. Plains GP Holdings, LP — Class A Marathon Petroleum Corp. Total Energy Total Common Stocks (Cost $89,859,381) MASTER LIMITED PARTNERSHIPS† – 2.6% Energy – 1.6% Tallgrass Energy Partners, LP EV Energy Partners, LP1 Total Energy Consumer, Cyclical – 1.0% Ferrellgas Partners, LP1 Total Master Limited Partnerships (Cost $4,105,846) SECURITIES LENDING COLLATERAL†,2 – 6.9% BNY Mellon Separately Managed Cash Collateral Account, 0.3197% Total Securities Lending Collateral (Cost $6,033,275) Total Investments – 106.6% (Cost $99,998,502) $ Other Assets & Liabilities, net – (6.6)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. plc Public Limited Company REIT Real Estate Investment Trust See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments United States 95.0% Ireland 2.0% United Kingdom 1.1% Bermuda 1.0% Canada 0.9% Total Long-Term Investments 100.0% Currency Diversification % of Long-Term Currency Investments United States Dollar 99.2% Canadian Dollar 0.8% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Master Limited Partnerships — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 39 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CZA Guggenheim Mid-Cap Core ETF Shares Value COMMON STOCKS† – 93.0% Financial – 29.4% Essex Property Trust, Inc. REIT $ Northern Trust Corp. Fifth Third Bancorp Invesco Ltd. Citizens Financial Group, Inc. Regions Financial Corp. Credicorp Ltd. CBRE Group, Inc. — Class A* CNA Financial Corp. Arthur J Gallagher & Co. Brixmor Property Group, Inc. REIT Unum Group Voya Financial, Inc. Equity LifeStyle Properties, Inc. REIT WP Carey, Inc. REIT American Financial Group, Inc. Grupo Financiero Santander Mexico SAB de CV ADR Axis Capital Holdings Ltd. Spirit Realty Capital, Inc. REIT Jones Lang LaSalle, Inc. East West Bancorp, Inc. Taubman Centers, Inc. REIT Endurance Specialty Holdings Ltd. Validus Holdings Ltd. Senior Housing Properties Trust REIT Paramount Group, Inc. REIT CoreLogic, Inc.* Post Properties, Inc. REIT Two Harbors Investment Corp. REIT Hudson Pacific Properties, Inc. REIT Total Financial Industrial – 19.0% Amphenol Corp. — Class A Tyco International plc Ingersoll-Rand plc Textron, Inc. Sealed Air Corp. Xylem, Inc. Crown Holdings, Inc.* Huntington Ingalls Industries, Inc. Allegion plc IDEX Corp. Orbital ATK, Inc. Keysight Technologies, Inc.* FLIR Systems, Inc. BWX Technologies, Inc. Progressive Waste Solutions Ltd. Curtiss-Wright Corp. ITT Corp. EMCOR Group, Inc. Crane Co. Total Industrial Consumer, Non-cyclical – 11.9% CR Bard, Inc. Verisk Analytics, Inc. — Class A* Universal Health Services, Inc. — Class B Total System Services, Inc. SEI Investments Co. ServiceMaster Global Holdings, Inc.* Pinnacle Foods, Inc. QIAGEN N.V.* VCA, Inc.* Team Health Holdings, Inc.* Performance Food Group Co.* WEX, Inc.* Total Consumer, Non-cyclical Utilities – 9.6% DTE Energy Co. Entergy Corp. American Water Works Company, Inc. Alliant Energy Corp. Atmos Energy Corp. UGI Corp. Vectren Corp. Total Utilities Consumer, Cyclical – 9.2% Mohawk Industries, Inc.* Liberty Interactive Corporation QVC Group — Class A* Ferrari N.V.* Watsco, Inc. Scotts Miracle-Gro Co. — Class A Columbia Sportswear Co. Allison Transmission Holdings, Inc. Penske Automotive Group, Inc. Extended Stay America, Inc. HSN, Inc. GNC Holdings, Inc. — Class A Total Consumer, Cyclical See notes to financial statements. 40 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CZA Guggenheim Mid-Cap Core ETF continued Shares Value COMMON STOCKS† – 93.0% (continued) Communications – 6.2% Viacom, Inc. — Class A $ Markit Ltd.* CommScope Holding Company, Inc.* Yandex N.V. — Class A* News Corp. — Class A EchoStar Corp. — Class A* United States Cellular Corp.* Total Communications Technology – 5.9% Xilinx, Inc. IMS Health Holdings, Inc.* Amdocs Ltd. Broadridge Financial Solutions, Inc. Leidos Holdings, Inc. Total Technology Basic Materials – 1.8% Eastman Chemical Co. Cabot Corp. Total Basic Materials Total Common Stocks (Cost $122,190,450) MASTER LIMITED PARTNERSHIPS† – 6.8% Financial – 3.0% Icahn Enterprises, LP1 Oaktree Capital Group LLC1 Lazard Ltd. — Class A Total Financial Energy – 2.4% Spectra Energy Partners, LP Boardwalk Pipeline Partners, LP Total Energy Utilities – 0.9% Brookfield Infrastructure Partners, LP1 Consumer, Cyclical – 0.5% Cedar Fair, LP Total Master Limited Partnerships (Cost $9,026,891) SECURITIES LENDING COLLATERAL†,2 – 3.1% BNY Mellon Separately Managed Cash Collateral Account, 0.3196% Total Securities Lending Collateral (Cost $3,893,491) Total Investments – 102.9% (Cost $135,110,832) $ Other Assets & Liabilities, net – (2.9)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments United States 82.3% Bermuda 7.4% Ireland 5.2% Netherlands 2.5% Guernsey 1.3% Mexico 0.8% Canada 0.5% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Master Limited Partnership — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 41 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF Shares Value COMMON STOCKS† – 71.4% Financial – 18.8% Realty Income Corp. REIT $ Digital Realty Trust, Inc. REIT American Campus Communities, Inc. REIT Annaly Capital Management, Inc. REIT Weingarten Realty Investors REIT Healthcare Realty Trust, Inc. REIT Healthcare Trust of America, Inc. — Class A REIT Sun Communities, Inc. REIT Bank of Montreal Navient Corp. DuPont Fabros Technology, Inc. REIT Bank of Nova Scotia Banco de Chile ADR WP Carey, Inc. REIT Manulife Financial Corp. Invesco Ltd. HSBC Holdings plc ADR Piedmont Office Realty Trust, Inc. — Class A REIT Education Realty Trust, Inc. REIT Cullen/Frost Bankers, Inc. New York REIT, Inc. REIT STORE Capital Corp. REIT FirstMerit Corp. Sun Life Financial, Inc.1 Canadian Imperial Bank of Commerce China Life Insurance Company Ltd. ADR1 Umpqua Holdings Corp. Hancock Holding Co. Washington Real Estate Investment Trust REIT PacWest Bancorp Waddell & Reed Financial, Inc. — Class A Total Financial Technology – 8.6% QUALCOMM, Inc. International Business Machines Corp. Seagate Technology plc Siliconware Precision Industries Company Ltd. ADR Western Digital Corp. CA, Inc. Paychex, Inc. Microchip Technology, Inc. Canon, Inc. ADR Infosys Ltd. ADR Lexmark International, Inc. — Class A Pitney Bowes, Inc. Total Technology Consumer, Non-cyclical – 8.1% Reynolds American, Inc. Altria Group, Inc. Philip Morris International, Inc. AbbVie, Inc. GlaxoSmithKline plc ADR Western Union Co. Cal-Maine Foods, Inc.1 AstraZeneca plc ADR B&G Foods, Inc. Kindred Healthcare, Inc. PDL BioPharma, Inc. Total Consumer, Non-cyclical Consumer, Cyclical – 7.1% Macy's, Inc. Target Corp. Las Vegas Sands Corp. Kohl's Corp. Ford Motor Co. General Motors Co. DineEquity, Inc. Pier 1 Imports, Inc. Total Consumer, Cyclical Energy – 6.8% Royal Dutch Shell plc — Class A ADR1 BP plc ADR National Oilwell Varco, Inc. TransCanada Corp. Transocean Ltd.1 Statoil ASA ADR1 Total S.A. ADR1 PBF Energy, Inc. — Class A Western Refining, Inc. Ensco plc — Class A Alon USA Energy, Inc.1 Total Energy Utilities – 6.7% Duke Energy Corp. PPL Corp. NiSource, Inc. SCANA Corp. DTE Energy Co. AES Corp. Questar Corp. NorthWestern Corp. See notes to financial statements. 42 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF continued Shares Value COMMON STOCKS† – 71.4% (continued) Utilities – 6.7% (continued) OGE Energy Corp. $ Total Utilities Basic Materials – 6.5% Dow Chemical Co. Mosaic Co. LyondellBasell Industries N.V. — Class A Steel Dynamics, Inc. Agrium, Inc. Huntsman Corp. International Paper Co. Commercial Metals Co. Axiall Corp. Domtar Corp. Total Basic Materials Industrial – 5.4% Cummins, Inc. Eaton Corporation plc Caterpillar, Inc. Packaging Corporation of America WestRock Co. GATX Corp.1 Timken Co. Ship Finance International Ltd.1 Scorpio Tankers, Inc. Total Industrial Communications – 3.4% Cisco Systems, Inc. Mobile TeleSystems PJSC ADR Telefonaktiebolaget LM Ericsson ADR Chunghwa Telecom Company Ltd. ADR1 Total Communications Total Common Stocks (Cost $348,843,451) CLOSED-END FUNDS† – 9.9% PIMCO Dynamic Credit Income Fund PIMCO Dynamic Income Fund First Trust Intermediate Duration Preferred & Income Fund Templeton Global Income Fund AllianzGI Convertible & Income Fund1 Prudential Global Short Duration High Yield Fund, Inc.1 AllianceBernstein Global High Income Fund, Inc. Prudential Short Duration High Yield Fund, Inc. Western Asset High Income Fund II, Inc.1 PIMCO Income Strategy Fund II Wells Fargo Income Opportunities Fund1 NexPoint Credit Strategies Fund Babson Capital Global Short Duration High Yield Fund1 John Hancock Preferred Income Fund III1 John Hancock Preferred Income Fund Nuveen Quality Preferred Income Fund1 Wells Fargo Global Dividend Opportunity Fund Western Asset Global High Income Fund, Inc. John Hancock Preferred Income Fund II Brookfield Total Return Fund, Inc. Total Closed-End Funds (Cost $55,299,292) PREFERRED STOCKS† – 9.6% Financial – 9.6% JPMorgan Chase & Co. 6.15%1,2 6.10%1,2 Capital One Financial Corp. 6.20%2 Wells Fargo & Co. 5.85%2,3 Citigroup, Inc. 6.88%2,3 Charles Schwab Corp. 6.00%2 Morgan Stanley 6.38%2,3 Deutsche Bank Contingent Capital Trust III 7.60%1,2 Deutsche Bank Contingent Capital Trust V 8.05%1,2 Goldman Sachs Group, Inc. 5.50%2,3 Bank of America Corp. 6.63%2 Total Financial Total Preferred Stocks (Cost $42,875,413) MASTER LIMITED PARTNERSHIPS† – 6.8% Energy – 5.0% American Midstream Partners, LP1 CVR Refining, LP ONEOK Partners, LP Alon USA Partners, LP Archrock Partners, LP Enterprise Products Partners, LP Tesoro Logistics, LP Tallgrass Energy Partners, LP See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 43 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF continued Shares Value MASTER LIMITED PARTNERSHIPS† – 6.8% (continued) Energy – 5.0% (continued) Calumet Specialty Products Partners, LP1 $ Total Energy Utilities – 1.2% AmeriGas Partners, LP Global Partners, LP1 Total Utilities Industrial – 0.6% Martin Midstream Partners, LP1 Total Master Limited Partnerships (Cost $50,749,138) CONVERTIBLE PREFERRED STOCKS† – 1.2% Financial – 1.2% Wells Fargo & Co. 7.50%2 Total Convertible Preferred Stocks (Cost $5,262,985) SECURITIES LENDING COLLATERAL†,4 – 5.9% BNY Mellon Separately Managed Cash Collateral Account issued, 0.3171% Total Securities Lending Collateral (Cost $25,750,180) Total Investments – 104.8% (Cost $528,780,459) $ Other Assets & Liabilities, net – (4.8)% ) Total Net Assets – 100.0% $ † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Perpetual maturity. 3 Variable rate security. Rate indicated is rate effective at February 29, 2016. 4 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments United States 80.6% Canada 4.1% United Kingdom 4.0% Ireland 2.1% Taiwan, Province of China 1.4% Russian Federation 1.0% Netherlands 0.9% Other 5.9% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Closed-End Funds — — Preferred Stocks — — Master Limited Partnerships — — Convertible Preferred Stocks — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. 44 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 RYJ Guggenheim Raymond James SB-1 Equity ETF Shares Value COMMON STOCKS† – 93.5% Financial – 21.0% BofI Holding, Inc.*,1 $ CyrusOne, Inc. REIT American Tower Corp. — Class A REIT Wintrust Financial Corp. Meta Financial Group, Inc. Willis Towers Watson plc SVB Financial Group* EverBank Financial Corp. Argo Group International Holdings Ltd. Lincoln National Corp. Equinix, Inc. REIT American Homes 4 Rent — Class A REIT Heartland Financial USA, Inc. Apartment Investment & Management Co. — Class A REIT MetLife, Inc. Prudential Financial, Inc. Hanmi Financial Corp. Umpqua Holdings Corp. Kite Realty Group Trust REIT PrivateBancorp, Inc. — Class A Nasdaq, Inc. ConnectOne Bancorp, Inc.1 Northern Trust Corp. IBERIABANK Corp. Bank of the Ozarks, Inc. Renasant Corp. Retail Opportunity Investments Corp. REIT BB&T Corp. Allstate Corp. Regions Financial Corp. BGC Partners, Inc. — Class A Federated National Holding Co. Extra Space Storage, Inc. REIT PRA Group, Inc.* Fidus Investment Corp.1 Carolina Financial Corp. Alcentra Capital Corp.1 Health Insurance Innovations, Inc. — Class A*,1 Total Financial Consumer, Cyclical – 17.7% MCBC Holdings, Inc.* Cinemark Holdings, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* Toll Brothers, Inc.* Malibu Boats, Inc. — Class A* Whirlpool Corp. Mohawk Industries, Inc.* MarineMax, Inc.* Best Buy Company, Inc. Select Comfort Corp.* Beacon Roofing Supply, Inc.* Carrols Restaurant Group, Inc.* WCI Communities, Inc.* Harman International Industries, Inc. Pier 1 Imports, Inc. Red Robin Gourmet Burgers, Inc.* Advance Auto Parts, Inc. Bed Bath & Beyond, Inc.* Dollar General Corp. Regal Entertainment Group — Class A Wal-Mart Stores, Inc. Polaris Industries, Inc. Alaska Air Group, Inc. AutoZone, Inc.* Dollar Tree, Inc.* O'Reilly Automotive, Inc.* Tractor Supply Co. La-Z-Boy, Inc. Fiesta Restaurant Group, Inc.* Total Consumer, Cyclical Technology – 13.4% Benefitfocus, Inc.*,1 BroadSoft, Inc.* salesforce.com, Inc.* Synchronoss Technologies, Inc.* Qorvo, Inc.* Rackspace Hosting, Inc.* Applied Micro Circuits Corp.*,1 NXP Semiconductor N.V.* Microsemi Corp.* Skyworks Solutions, Inc. EMC Corp. NVIDIA Corp. VeriFone Systems, Inc.* Maxim Integrated Products, Inc. Cavium, Inc.* Analog Devices, Inc. Texas Instruments, Inc. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 45 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 RYJ Guggenheim Raymond James SB-1 Equity ETF continued Shares Value COMMON STOCKS† – 93.5% (continued) Technology – 13.4% (continued) ServiceNow, Inc.* $ Microsoft Corp. Xilinx, Inc. Envestnet, Inc.* Instructure, Inc.*,1 Total Technology Consumer, Non-cyclical – 12.5% Capital Senior Living Corp.* Teleflex, Inc. Merit Medical Systems, Inc.* Aaron's, Inc. HCA Holdings, Inc.* Service Corporation International TESARO, Inc.*,1 Becton Dickinson and Co. ICU Medical, Inc.* UnitedHealth Group, Inc. Amsurg Corp. — Class A* Biogen, Inc.* Boston Scientific Corp.* Quintiles Transnational Holdings, Inc.* Celgene Corp.* Carriage Services, Inc. — Class A Sagent Pharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Surgery Partners, Inc.* TG Therapeutics, Inc.*,1 Amphastar Pharmaceuticals, Inc.* Dipexium Pharmaceuticals, Inc.* ADMA Biologics, Inc.* Total Consumer, Non-cyclical Industrial – 12.2% Applied Optoelectronics, Inc.*,1 Covanta Holding Corp. SBA Communications Corp. — Class A* Flextronics International Ltd.* Saia, Inc.* Werner Enterprises, Inc. Ryder System, Inc. Progressive Waste Solutions Ltd. FLIR Systems, Inc. ArcBest Corp. Genesee & Wyoming, Inc. — Class A* Swift Transportation Co. — Class A* Republic Services, Inc. — Class A Celadon Group, Inc. YRC Worldwide, Inc.* Waste Connections, Inc. Kansas City Southern Union Pacific Corp. Knight Transportation, Inc. PGT, Inc.* Casella Waste Systems, Inc. — Class A* Total Industrial Communications – 8.3% Telephone & Data Systems, Inc. United States Cellular Corp.* Palo Alto Networks, Inc.* NeoPhotonics Corp.* Arris International plc* WebMD Health Corp. — Class A* Amazon.com, Inc.* ORBCOMM, Inc.* RingCentral, Inc. — Class A* Zayo Group Holdings, Inc.* Comcast Corp. — Class A Wayfair, Inc. — Class A*,1 Iridium Communications, Inc.*,1 KVH Industries, Inc.* Connecture, Inc.*,1 Total Communications Energy – 6.5% Superior Energy Services, Inc. Newpark Resources, Inc.* Patterson-UTI Energy, Inc. Weatherford International plc* Halliburton Co. Spectra Energy Corp. Baker Hughes, Inc. Pioneer Natural Resources Co. Occidental Petroleum Corp. SolarCity Corp.* Concho Resources, Inc.* California Resources Corp. Total Energy See notes to financial statements. 46 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 RYJ Guggenheim Raymond James SB-1 Equity ETF continued Shares Value COMMON STOCKS† – 93.5% (continued) Utilities – 1.3% EnerNOC, Inc.*,1 $ 8Point3 Energy Partners, LP1 Total Utilities Basic Materials – 0.6% Praxair, Inc. Total Common Stocks (Cost $163,266,454) MASTER LIMITED PARTNERSHIPS† – 6.2% Energy – 3.6% Antero Midstream Partners, LP Magellan Midstream Partners, LP Enviva Partners, LP1 Enterprise Products Partners, LP Energy Transfer Equity, LP Tesoro Logistics, LP Total Energy Financial – 0.7% Lazard Ltd. — Class A Consumer, Non-cyclical – 0.6% StoneMor Partners, LP1 Industrial – 0.6% Fortress Transportation & Infrastructure Investors LLC1 Consumer, Cyclical – 0.5% Green Plains Partners, LP1 Diversified – 0.2% Landmark Infrastructure Partners, LP Total Master Limited Partnerships (Cost $12,942,979) SECURITIES LENDING COLLATERAL†,2 – 3.6% BNY Mellon Separately Managed Cash Collateral Account, 0.3172% Total Securities Lending Collateral (Cost $6,055,547) Total Investments – 103.3% (Cost $182,264,980) $ Other Assets & Liabilities, net – (3.3)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. plc Public Limited Company See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments United States 95.1% Bermuda 1.3% Ireland 1.2% Netherlands 0.6% United Kingdom 0.6% Singapore 0.6% Canada 0.6% Total Long-Term Investments 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Master Limited Partnership — — Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 47 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CSD Guggenheim Spin-Off ETF Shares Value COMMON STOCKS† – 99.7% Financial – 19.1% Navient Corp. $ NorthStar Asset Management Group, Inc. Blackhawk Network Holdings, Inc.* WP GLIMCHER, Inc. REIT New Senior Investment Group, Inc. REIT Colony Starwood Homes REIT CareTrust REIT, Inc. REIT Ashford Hospitality Prime, Inc. REIT Enova International, Inc.* Total Financial Communications – 16.4% Liberty Broadband Corp. — Class A* News Corp. — Class A Time, Inc. Lands' End, Inc.*,1 New Media Investment Group, Inc. FTD Companies, Inc.* Straight Path Communications, Inc. — Class B*,1 Tribune Publishing Co. Total Communications Industrial – 14.3% Allegion plc Keysight Technologies, Inc.* KLX, Inc.* Knowles Corp.*,1 Kimball Electronics, Inc.* Patriot Transportation Holding, Inc.* Total Industrial Technology – 12.2% CDK Global, Inc. Cheetah Mobile Inc ADR*,1 Science Applications International Corp. Total Technology Consumer, Non-cyclical – 11.6% Mallinckrodt plc* Zoetis, Inc. Halyard Health, Inc.* Vectrus, Inc.* Symmetry Surgical, Inc.*,1 Total Consumer, Non-cyclical Consumer, Cyclical – 11.1% Vista Outdoor, Inc.* Gaming and Leisure Properties, Inc. REIT Veritiv Corp.*,1 Total Consumer, Cyclical Energy – 8.2% Murphy USA, Inc.* NOW, Inc.*,1 California Resources Corp. Total Energy Utilities – 6.2% ONE Gas, Inc. Kenon Holdings Ltd.* Total Utilities Basic Materials – 0.6% Rayonier Advanced Materials, Inc. Total Common Stocks (Cost $287,700,486) SECURITIES LENDING COLLATERAL†,2 – 8.8% BNY Mellon Separately Managed Cash Collateral Account, 0.3195% Total Securities Lending Collateral (Cost $20,227,473) Total Investments – 108.5% (Cost $307,927,959) $ Other Assets & Liabilities, net – (8.5)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. ADR American Depositary Receipt plc Public Limited Company REIT Real Estate Investment Trust See Sector Classification in Supplemental Information section. See notes to financial statements. 48 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 CSD Guggenheim Spin-Off ETF continued Country Diversification % of Country Common Stocks United States 86.2% Ireland 9.3% Cayman Islands 3.7% Singapore 0.8% Total Common Stocks 100.0% Currency Denomination % of Currency Common Stocks United States Dollar 99.2% Hong Kong Dollar 0.8% Total Common Stocks 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 49 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF Shares Value COMMON STOCKS† – 99.0% Financial – 35.2% Heritage Financial Corp. $ Bridge Bancorp, Inc. German American Bancorp, Inc.1 Peoples Bancorp, Inc. Agree Realty Corp. REIT Enterprise Financial Services Corp. Banc of California, Inc. NewBridge Bancorp Sierra Bancorp Pacific Continental Corp. Arbor Realty Trust, Inc. REIT HCI Group, Inc.1 MainSource Financial Group, Inc. First Defiance Financial Corp. Meta Financial Group, Inc. CU Bancorp* HomeStreet, Inc.* Federated National Holding Co. Preferred Bank/Los Angeles CA CommunityOne Bancorp* Independent Bank Corp. Financial Institutions, Inc. Mercantile Bank Corp. United Community Financial Corp. Seacoast Banking Corporation of Florida* Guaranty Bancorp Bryn Mawr Bank Corp. Arlington Asset Investment Corp. — Class A1 Gladstone Investment Corp. Federal Agricultural Mortgage Corp. — Class C MidWestOne Financial Group, Inc. West Bancorporation, Inc. Pacific Premier Bancorp, Inc.* Houlihan Lokey, Inc. Whitestone REIT — Class B REIT National Bankshares, Inc.1 Southwest Bancorp, Inc. Southern National Bancorp of Virginia, Inc. Gladstone Commercial Corp. REIT Bear State Financial, Inc.*,1 PennantPark Floating Rate Capital Ltd.1 Consolidated-Tomoka Land Co. CNB Financial Corp. RE/MAX Holdings, Inc. — Class A United Insurance Holdings Corp. One Liberty Properties, Inc. REIT Independence Realty Trust, Inc. REIT Fidelity Southern Corp. Peapack Gladstone Financial Corp. ConnectOne Bancorp, Inc. First Connecticut Bancorp, Inc. Suffolk Bancorp Westfield Financial, Inc.1 Shore Bancshares, Inc. Fidus Investment Corp.1 Territorial Bancorp, Inc. Marlin Business Services Corp. Horizon Bancorp Bank of Marin Bancorp Preferred Apartment Communities, Inc. — Class A REIT Fox Chase Bancorp, Inc. Phoenix Companies, Inc.*,1 Severn Bancorp, Inc.* Farmland Partners, Inc. REIT Easterly Government Properties, Inc. REIT American National Bankshares, Inc. Horizon Technology Finance Corp. Sun Bancorp, Inc.* Enterprise Bancorp, Inc. EMC Insurance Group, Inc. BSB Bancorp, Inc.* Ares Commercial Real Estate Corp. REIT Oppenheimer Holdings, Inc. — Class A Citizens & Northern Corp. Farmers Capital Bank Corp. OceanFirst Financial Corp. Old Second Bancorp, Inc.* Higher One Holdings, Inc.* First Bancorp, Inc. Jernigan Capital, Inc. REIT1 Penns Woods Bancorp, Inc. Entegra Financial Corp.* UMH Properties, Inc. REIT CatchMark Timber Trust, Inc. — Class A REIT Owens Realty Mortgage, Inc. REIT Macatawa Bank Corp.1 Monarch Financial Holdings, Inc. Medallion Financial Corp.1 See notes to financial statements. 50 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Financial – 35.2% (continued) Garrison Capital, Inc.1 $ Heritage Commerce Corp. Avenue Financial Holdings, Inc.*,1 Bar Harbor Bankshares WashingtonFirst Bankshares, Inc. Gladstone Land Corp. REIT MBT Financial Corp. Summit Financial Group, Inc.1 Bankwell Financial Group, Inc.1 Hallmark Financial Services, Inc.* Merchants Bancshares, Inc. Pulaski Financial Corp. QCR Holdings, Inc. SI Financial Group, Inc. Northrim BanCorp, Inc. MutualFirst Financial, Inc. C&F Financial Corp. Republic First Bancorp, Inc.*,1 Conifer Holdings, Inc.*,1 Home Bancorp, Inc.1 Access National Corp. Independence Holding Co. Gladstone Capital Corp.1 Sotherly Hotels, Inc. REIT 1347 Property Insurance Holdings, Inc.* JAVELIN Mortgage Investment Corp. REIT Heritage Insurance Holdings, Inc. Southern Missouri Bancorp, Inc.1 First Financial Northwest, Inc. Orchid Island Capital, Inc. REIT Cheviot Financial Corp. Heritage Oaks Bancorp Southcoast Financial Corp.* Southern First Bancshares, Inc.*,1 Melrose Bancorp, Inc.* ESSA Bancorp, Inc. BBX Capital Corp. — Class A* Nicholas Financial, Inc.* Monroe Capital Corp. Saratoga Investment Corp.1 GSV Capital Corp. HF Financial Corp.1 Lake Sunapee Bank Group Ellington Residential Mortgage REIT Chemung Financial Corp. CorEnergy Infrastructure Trust, Inc. REIT1 Provident Bancorp, Inc.* Bluerock Residential Growth REIT, Inc. First Internet Bancorp Cape Bancorp, Inc. Atlas Financial Holdings, Inc.* Central Valley Community Bancorp1 People's Utah Bancorp Trupanion, Inc.*,1 Consumer Portfolio Services, Inc.* Century Bancorp, Inc. — Class A Community Healthcare Trust, Inc. REIT Codorus Valley Bancorp, Inc. Union Bankshares, Inc.1 Atlantic American Corp. Riverview Bancorp, Inc.1 BCB Bancorp, Inc. Stellus Capital Investment Corp. Premier Financial Bancorp, Inc. Pacific Mercantile Bancorp* Peoples Bancorp of North Carolina, Inc. Norwood Financial Corp.1 Evans Bancorp, Inc. Maui Land & Pineapple Company, Inc.* Provident Financial Holdings, Inc. Bank of South Carolina Corp. Veritex Holdings, Inc.* Middleburg Financial Corp. Ocean Shore Holding Co. Wheeler Real Estate Investment Trust, Inc. REIT First Acceptance Corp.* CM Finance, Inc.1 BRT Realty Trust REIT*,1 Five Oaks Investment Corp. REIT Manning & Napier, Inc. — Class A TriplePoint Venture Growth BDC Corp. Cherry Hill Mortgage Investment Corp. REIT US Global Investors, Inc. — Class A Parke Bancorp, Inc.1 Impac Mortgage Holdings, Inc.*,1 Investors Title Co.1 Triumph Bancorp, Inc.* MidSouth Bancorp, Inc. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 51 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Financial – 35.2% (continued) AmeriServ Financial, Inc. $ Poage Bankshares, Inc. AeroCentury Corp.* Emergent Capital, Inc.* Harvest Capital Credit Corp. Power REIT*,1 Plumas Bancorp* Institutional Financial Markets, Inc. Regional Management Corp.* Urstadt Biddle Properties, Inc. REIT Transcontinental Realty Investors, Inc. REIT* First Marblehead Corp.* Medley Management, Inc. — Class A1 Full Circle Capital Corp. Vestin Realty Mortgage II, Inc. REIT* Porter Bancorp, Inc.* JG Wentworth Co. — Class A* Fifth Street Asset Management, Inc. Total Financial Consumer, Non-cyclical – 22.6% Anika Therapeutics, Inc.* John B Sanfilippo & Son, Inc. US Physical Therapy, Inc. Vascular Solutions, Inc.* Rockwell Medical, Inc.*,1 Omega Protein Corp.* Cerus Corp.*,1 Five Prime Therapeutics, Inc.* Franklin Covey Co.* Carriage Services, Inc. — Class A1 BioTelemetry, Inc.* NeoGenomics, Inc.* Enzo Biochem, Inc.* Addus HomeCare Corp.* Trevena, Inc.* Barrett Business Services, Inc.1 LeMaitre Vascular, Inc. RadNet, Inc.* Agenus, Inc.* Exactech, Inc.* Hackett Group, Inc. Cytokinetics, Inc.*,1 Teligent, Inc.*,1 Paratek Pharmaceuticals, Inc.* Heska Corp.* Crimson Wine Group Ltd.* Idera Pharmaceuticals, Inc.* Tandem Diabetes Care, Inc.* Zogenix, Inc.* Limoneira Co.1 Seneca Foods Corp. — Class A* PFSweb, Inc.* Five Star Quality Care, Inc.* Applied Genetic Technologies Corp.* GenMark Diagnostics, Inc.* Collectors Universe, Inc. CytRx Corp.*,1 Cutera, Inc.* Nutraceutical International Corp.* BioTime, Inc.*,1 National Research Corp. — Class A1 Penumbra, Inc.* Aerie Pharmaceuticals, Inc.*,1 Concert Pharmaceuticals, Inc.* Utah Medical Products, Inc. BioSpecifics Technologies Corp.* MediciNova, Inc.*,1 Collegium Pharmaceutical, Inc.* Senomyx, Inc.*,1 Primo Water Corp.* ArQule, Inc.* Synthetic Biologics, Inc.*,1 VirtualScopics, Inc.*,1 Ardelyx, Inc.*,1 MGP Ingredients, Inc. Versartis, Inc.*,1 Akebia Therapeutics, Inc.*,1 Pernix Therapeutics Holdings, Inc.*,1 Lifevantage Corp.* Avinger, Inc.*,1 Griffin Land & Nurseries, Inc. Durect Corp.* Nature's Sunshine Products, Inc. Alico, Inc. Vitae Pharmaceuticals, Inc.*,1 Adamis Pharmaceuticals Corp.*,1 KemPharm, Inc.*,1 FONAR Corp.* See notes to financial statements. 52 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Consumer, Non-cyclical – 22.6% (continued) Loxo Oncology, Inc.* $ Inotek Pharmaceuticals Corp.* AxoGen, Inc.* PharmAthene, Inc.* AcelRx Pharmaceuticals, Inc.*,1 NanoString Technologies, Inc.*,1 Northwest Biotherapeutics, Inc.*,1 Aclaris Therapeutics, Inc.* Galena Biopharma, Inc.* Ampio Pharmaceuticals, Inc.*,1 VIVUS, Inc.*,1 SeaSpine Holdings Corp.* Derma Sciences, Inc.*,1 Advaxis, Inc.*,1 CCA Industries, Inc.*,1 Fortress Biotech, Inc.*,1 CAS Medical Systems, Inc.* REGENXBIO, Inc.*,1 Information Services Group, Inc.* Golden Enterprises, Inc. Peregrine Pharmaceuticals, Inc.* Juniper Pharmaceuticals, Inc.*,1 Alimera Sciences, Inc.*,1 Iridex Corp.* AAC Holdings, Inc.*,1 Synutra International, Inc.*,1 Intersections, Inc.*,1 Willdan Group, Inc.*,1 Flexion Therapeutics, Inc.* Catalyst Pharmaceuticals, Inc.* CTI BioPharma Corp.*,1 Anthera Pharmaceuticals, Inc.*,1 Inventure Foods, Inc.*,1 Newtek Business Services Corp. Chembio Diagnostics, Inc.* GlycoMimetics, Inc.*,1 Electromed, Inc.* Agile Therapeutics, Inc.* Care.com, Inc.* Cadiz, Inc.*,1 Cidara Therapeutics, Inc.*,1 Vermillion, Inc.* Alliance One International, Inc.* CoLucid Pharmaceuticals, Inc.*,1 iRadimed Corp.*,1 Immune Design Corp.*,1 Hudson Global, Inc.* Calithera Biosciences, Inc.*,1 CareDx, Inc.*,1 AVEO Pharmaceuticals, Inc.* Assembly Biosciences, Inc.*,1 Veracyte, Inc.*,1 ITT Educational Services, Inc.* vTv Therapeutics, Inc. — Class A* Egalet Corp.*,1 Stemline Therapeutics, Inc.* InfuSystems Holdings, Inc.* Cara Therapeutics, Inc.*,1 Bellicum Pharmaceuticals, Inc.* Reliv International, Inc.* EPIRUS Biopharmaceuticals, Inc.*,1 Natural Alternatives International, Inc.* Coffee Holding Co., Inc.* Rexahn Pharmaceuticals, Inc.* MGC Diagnostics Corp.* Tonix Pharmaceuticals Holding Corp.* Reed's, Inc.*,1 Cumberland Pharmaceuticals, Inc.* Palatin Technologies, Inc.* Cleveland BioLabs, Inc.*,1 XBiotech, Inc.* Genocea Biosciences, Inc.*,1 Acme United Corp. Arrhythmia Research Technology, Inc.* Cogentix Medical, Inc.* Mannatech, Inc.* Invuity, Inc.* Luna Innovations, Inc.* Corium International, Inc.*,1 Arcadia Biosciences, Inc.*,1 Kindred Biosciences, Inc.* Sunesis Pharmaceuticals, Inc.* Vital Therapies, Inc.*,1 T2 Biosystems, Inc.*,1 Pieris Pharmaceuticals, Inc.* Crystal Rock Holdings, Inc.* Escalon Medical Corp.* BioPharmX Corp.* See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 53 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Consumer, Non-cyclical – 22.6% (continued) Truett-Hurst, Inc.* $ Oculus Innovative Sciences, Inc.* Tokai Pharmaceuticals, Inc.*,1 Fibrocell Science, Inc.*,1 USMD Holdings, Inc.*,1 Opexa Therapeutics, Inc.* Avalon Holdings Corp. — Class A* Cardica, Inc.* OXiGENE, Inc.* Acura Pharmaceuticals, Inc.* Stereotaxis, Inc.* Fate Therapeutics, Inc.* Lantheus Holdings, Inc.* AdCare Health Systems, Inc.1 Proteon Therapeutics, Inc.*,1 Catabasis Pharmaceuticals, Inc.*,1 Command Security Corp.* Sientra, Inc.*,1 BioLife Solutions, Inc.*,1 SPAR Group, Inc.* ERBA Diagnostics, Inc.* PhotoMedex, Inc.* Joint Corp.* Tobira Therapeutics, Inc.*,1 Argos Therapeutics, Inc.*,1 aTyr Pharma, Inc.* Ocera Therapeutics, Inc.* Second Sight Medical Products, Inc.*,1 Dipexium Pharmaceuticals, Inc.*,1 Ocean Bio-Chem, Inc.* Cytori Therapeutics, Inc.* Galectin Therapeutics, Inc.* ImmunoCellular Therapeutics Ltd.* Cyanotech Corp.* Strata Skin Sciences, Inc.* Cerulean Pharma, Inc.*,1 Recro Pharma, Inc.*,1 Swisher Hygiene, Inc.* Hooper Holmes, Inc.* Chiasma, Inc.* OpGen, Inc.* Minerva Neurosciences, Inc.*,1 Zynerba Pharmaceuticals, Inc.*,1 EyeGate Pharmaceuticals, Inc.* Celladon Corp.* Marinus Pharmaceuticals, Inc.*,1 Amedica Corp.* Ritter Pharmaceuticals, Inc.* ProPhase Labs, Inc.* Allied Healthcare Products, Inc.* Conatus Pharmaceuticals, Inc.*,1 Rock Creek Pharmaceuticals, Inc.* Marrone Bio Innovations, Inc.*,1 Signal Genetics, Inc.* Differential Brands Group, Inc.* OncoGenex Pharmaceuticals, Inc.* Akers Biosciences, Inc.* NeuroMetrix, Inc.* Repros Therapeutics, Inc.* CombiMatrix Corp.*,1 Viking Therapeutics, Inc.* Alphatec Holdings, Inc.* InterCloud Systems, Inc.* Cancer Genetics, Inc.* Carbylan Therapeutics, Inc.* Oncocyte Corp.*,1 Cellectar Biosciences, Inc.* Lpath, Inc. — Class A* Heat Biologics, Inc.* Fairway Group Holdings Corp.* Nanosphere, Inc.* QC Holdings, Inc. CytoSorbents Corp.* Premier Exhibitions, Inc.* GlobeImmune, Inc.* Great Basin Scientific, Inc.* SunLink Health Systems, Inc.* American CareSource Holdings, Inc.* NephroGenex, Inc.* Universal Security Instruments, Inc.*,1 Aytu Bioscience, Inc.* Onconova Therapeutics, Inc.* Neothetics, Inc.*,1 NovaBay Pharmaceuticals, Inc.*,1 Rennova Health, Inc.* Perseon Corp.* Eleven Biotherapeutics, Inc.* TetraLogic Pharmaceuticals Corp.* Total Consumer, Non-cyclical See notes to financial statements. 54 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Consumer, Cyclical – 12.5% Motorcar Parts of America, Inc.* $ Ruth's Hospitality Group, Inc. PC Connection, Inc. BMC Stock Holdings, Inc.* Nautilus, Inc.* MarineMax, Inc.* Unifi, Inc.* Carrols Restaurant Group, Inc.* Bassett Furniture Industries, Inc. Douglas Dynamics, Inc. Green Brick Partners, Inc.*,1 Hooker Furniture Corp. Culp, Inc. Beazer Homes USA, Inc.* Reading International, Inc. — Class A* Jamba, Inc.*,1 Chuy's Holdings, Inc.*,1 Sportsman's Warehouse Holdings, Inc.* Miller Industries, Inc. Luby's, Inc.* Destination XL Group, Inc.*,1 Kona Grill, Inc.* Build-A-Bear Workshop, Inc. — Class A* Winmark Corp. Flexsteel Industries, Inc. NACCO Industries, Inc. — Class A America's Car-Mart, Inc.* Malibu Boats, Inc. — Class A* West Marine, Inc.* Monarch Casino & Resort, Inc.* Escalade, Inc. Superior Uniform Group, Inc. J Alexander's Holdings, Inc.* Century Casinos, Inc.* Supreme Industries, Inc. — Class A Lifetime Brands, Inc. Nathan's Famous, Inc.1 Spartan Motors, Inc. New York & Company, Inc.* Fogo De Chao, Inc.*,1 Johnson Outdoors, Inc. — Class A Golden Entertainment, Inc.* Black Diamond, Inc.* UCP, Inc. — Class A*,1 Red Lion Hotels Corp.* Del Frisco's Restaurant Group, Inc.* Cherokee, Inc.* Canterbury Park Holding Corp. Rocky Brands, Inc. Duluth Holdings, Inc.* Strattec Security Corp. Skyline Corp.* New Home Company, Inc.* LeapFrog Enterprises, Inc. — Class A* Dixie Group, Inc.*,1 Noodles & Co.*,1 Boot Barn Holdings, Inc.*,1 MCBC Holdings, Inc.* Rave Restaurant Group, Inc.*,1 Papa Murphy's Holdings, Inc.*,1 PCM, Inc.* Kewaunee Scientific Corp. Freshpet, Inc.*,1 Nevada Gold & Casinos, Inc.*,1 ADDvantage Technologies Group, Inc.* DGSE Companies, Inc.* Cosi, Inc.* Entertainment Gaming Asia, Inc.* Peak Resorts, Inc.1 Unique Fabricating, Inc. Diversified Restaurant Holdings, Inc.* Gordmans Stores, Inc.*,1 Forward Industries, Inc.* Koss Corp.* bebe stores, Inc. Full House Resorts, Inc.* Comstock Holding Companies, Inc.* Ignite Restaurant Group, Inc.*,1 AMREP Corp.* Total Consumer, Cyclical Industrial – 11.3% Patrick Industries, Inc.*,1 Insteel Industries, Inc. Lydall, Inc.* PowerSecure International, Inc.* Kadant, Inc. ZAGG, Inc.* Stoneridge, Inc.* See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 55 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Industrial – 11.3% (continued) National Presto Industries, Inc. $ AEP Industries, Inc. Integrated Electrical Services, Inc.* VSE Corp. Chase Corp. Covenant Transportation Group, Inc. — Class A* LSI Industries, Inc. Mesa Laboratories, Inc. Global Brass & Copper Holdings, Inc. Casella Waste Systems, Inc. — Class A* Kratos Defense & Security Solutions, Inc.* CECO Environmental Corp. NVE Corp. Sparton Corp.* PAM Transportation Services, Inc.* Hurco Companies, Inc. Advanced Emissions Solutions, Inc.* Applied Optoelectronics, Inc.* TRC Companies, Inc.* Intevac, Inc.* Heritage-Crystal Clean, Inc.* UFP Technologies, Inc.* Energous Corp.*,1 MicroVision, Inc.*,1 Allied Motion Technologies, Inc. Key Technology, Inc.* Hardinge, Inc. LoJack Corp.* Energy Focus, Inc.*,1 USA Truck, Inc.* Pure Cycle Corp.*,1 Napco Security Technologies, Inc.* Omega Flex, Inc. Sterling Construction Company, Inc.* LMI Aerospace, Inc.* Revolution Lighting Technologies, Inc.* Lawson Products, Inc.* Iteris, Inc.* Gencor Industries, Inc.* Argan, Inc. Core Molding Technologies, Inc.* Control4 Corp.* Xerium Technologies, Inc.* Innovative Solutions & Support, Inc.* Perma-Fix Environmental Services, Inc.*,1 Manitex International, Inc.*,1 Frequency Electronics, Inc.* MOCON, Inc. Lime Energy Co.* Global Power Equipment Group, Inc. SigmaTron International, Inc.*,1 Digital Ally, Inc.*,1 Imprivata, Inc.* LGL Group, Inc.*,1 Active Power, Inc.* API Technologies Corp.* Giga-Tronics, Inc.*,1 CVD Equipment Corp.*,1 A. M. Castle & Co.*,1 MagneGas Corp.*,1 Astrotech Corp.*,1 American Electric Technologies, Inc.*,1 P&F Industries, Inc. — Class A*,1 Ideal Power, Inc.* AG&E Holdings, Inc. Aehr Test Systems* Chicago Rivet & Machine Co. Aspen Aerogels, Inc.* Art's-Way Manufacturing Company, Inc.* Tecogen, Inc.* Intellicheck Mobilisa, Inc.* WSI Industries, Inc. Broadwind Energy, Inc.* EnSync, Inc.* Superconductor Technologies, Inc.* Goldfield Corp.* Document Security Systems, Inc.* Ecology and Environment, Inc. — Class A1 Applied DNA Sciences, Inc.*,1 Turtle Beach Corp.*,1 NXT-ID, Inc.* CryoPort, Inc.* Clean Diesel Technologies, Inc.* Erickson, Inc.*,1 Metabolix, Inc.*,1 CTI Industries Corp.* Rand Logistics, Inc.* IntriCon Corp.* See notes to financial statements. 56 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Industrial – 11.3% (continued) Axion Power International, Inc.* $ Total Industrial Communications – 6.4% ORBCOMM, Inc.*,1 Oclaro, Inc.*,1 FairPoint Communications, Inc.* ePlus, Inc.* Straight Path Communications, Inc. — Class B*,1 NeoPhotonics Corp.* Zix Corp.* Clearfield, Inc.*,1 Autobytel, Inc.* NTELOS Holdings Corp.*,1 Saga Communications, Inc. — Class A Alliance Fiber Optic Products, Inc.* Hawaiian Telcom Holdco, Inc.* RF Industries Ltd. A H Belo Corp. — Class A Reis, Inc. Rubicon Project, Inc.* MeetMe, Inc.*,1 KVH Industries, Inc.* Remark Media, Inc.* Tessco Technologies, Inc. HC2 Holdings, Inc.*,1 Alaska Communications Systems Group, Inc.* A10 Networks, Inc.* Value Line, Inc. Rightside Group Ltd.*,1 Numerex Corp. — Class A*,1 RELM Wireless Corp.*,1 YuMe, Inc.*,1 Lee Enterprises, Inc.* Aerohive Networks, Inc.*,1 Beasley Broadcast Group, Inc. — Class A Tremor Video, Inc.* Globalscape, Inc. Wireless Telecom Group, Inc.* LightPath Technologies, Inc. — Class A* Covisint Corp.* Ooma, Inc.*,1 Inuvo, Inc.* Spark Networks, Inc.*,1 US Auto Parts Network, Inc.* Lantronix, Inc.* Net Element, Inc.* Communications Systems, Inc. Aviat Networks, Inc.* Fusion Telecommunications International, Inc.* Sajan, Inc.* Marin Software, Inc.*,1 Bridgeline Digital, Inc.* CafePress, Inc.* Corindus Vascular Robotics, Inc.*,1 DraftDay Fantasy Sports, Inc.* EVINE Live, Inc.* Xcel Brands, Inc.* RLJ Entertainment, Inc.* Rocket Fuel, Inc.*,1 Towerstream Corp.* xG Technology, Inc.* Total Communications Technology – 6.0% Glu Mobile, Inc.*,1 inContact, Inc.* Cascade Microtech, Inc.* Mattson Technology, Inc.* Digimarc Corp.*,1 Immersion Corp.* Axcelis Technologies, Inc.* Workiva, Inc.*,1 Exa Corp.* GSE Systems, Inc.* TubeMogul, Inc.* American Software, Inc. — Class A Brightcove, Inc.* USA Technologies, Inc.*,1 Ultra Clean Holdings, Inc.* Hutchinson Technology, Inc.* Appfolio, Inc. — Class A*,1 Datalink Corp.* QAD, Inc. — Class B Mitek Systems, Inc.* MINDBODY, Inc. — Class A*,1 Five9, Inc.* EMCORE Corp.* GigOptix, Inc.* Intermolecular, Inc.* See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 57 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Technology – 6.0% (continued) Simulations Plus, Inc. $ CSP, Inc. Guidance Software, Inc.*,1 NCI, Inc. — Class A Silver Spring Networks, Inc.* Mattersight Corp.*,1 Xactly Corp.* GSI Technology, Inc.* SunEdison Semiconductor Ltd.* Computer Task Group, Inc. Data I/O Corp.* SharpSpring, Inc.*,1 Astro-Med, Inc. Upland Software, Inc.* Concurrent Computer Corp.1 Xplore Technologies Corp.* Sonic Foundry, Inc.*,1 ExOne Co.*,1 Richardson Electronics Ltd. Amber Road, Inc.*,1 MoSys, Inc.* Technical Communications Corp.* Rubicon Technology, Inc.* Everyday Health, Inc.*,1 Sysorex Global Holdings Corp.* Inventergy Global, Inc.*,1 Medical Transcription Billing Corp.* Code Rebel Corp.*,1 Total Technology Energy – 2.5% Callon Petroleum Co.* Panhandle Oil and Gas, Inc. — Class A Natural Gas Services Group, Inc.* Trecora Resources* Pacific Ethanol, Inc.*,1 Evolution Petroleum Corp. Adams Resources & Energy, Inc. Dawson Geophysical Co.* Isramco, Inc.*,1 Zion Oil & Gas, Inc.* VAALCO Energy, Inc.* Willbros Group, Inc.* Enphase Energy, Inc.*,1 Key Energy Services, Inc.* Resolute Energy Corp.* Superior Drilling Products, Inc.* Houston American Energy Corp.* PetroQuest Energy, Inc.* Magellan Petroleum Corp.* PostRock Energy Corp.* Sunworks, Inc.*,1 Lucas Energy, Inc.*,1 ION Geophysical Corp.*,1 Vertex Energy, Inc.*,1 US Energy Corp.* Approach Resources, Inc.* Ocean Power Technologies, Inc.* Tengasco, Inc.* Mexco Energy Corp.* Barnwell Industries, Inc.* Yuma Energy, Inc.* Vantage Drilling Co.* Ascent Solar Technologies, Inc.* FieldPoint Petroleum Corp.* GreenHunter Resources, Inc.* Royale Energy, Inc.* ZaZa Energy Corp.* Nuverra Environmental Solutions, Inc.* Penn Virginia Corp.* Emerald Oil, Inc.*,1 Total Energy Basic Materials – 1.4% Landec Corp.* Orchids Paper Products Co.1 Oil-Dri Corporation of America KMG Chemicals, Inc. Codexis, Inc.* United States Lime & Minerals, Inc. Ikonics Corp.*,1 Uranium Energy Corp.*,1 Northern Technologies International Corp.* Ryerson Holding Corp.*,1 Charles & Colvard Ltd.* Solitario Exploration & Royalty Corp.* Rare Element Resources Ltd.* Vista Gold Corp.* General Moly, Inc.* Timberline Resources Corp.* Total Basic Materials See notes to financial statements. 58 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WMCR Wilshire Micro-Cap ETF continued Shares Value COMMON STOCKS† – 99.0% (continued) Utilities – 0.9% York Water Co. $ Artesian Resources Corp. — Class A Delta Natural Gas Company, Inc. RGC Resources, Inc. US Geothermal, Inc.* Synthesis Energy Systems, Inc.* Total Utilities Diversified – 0.2% Resource America, Inc. — Class A1 Total Common Stocks (Cost $24,120,054) MASTER LIMITED PARTNERSHIPS† – 0.3% Energy – 0.2% NextEra Energy Partners, LP Diversified – 0.1% Landmark Infrastructure Partners, LP Total Master Limited Partnerships (Cost $70,745) Face Amount Value CONVERTIBLE BONDS†† – 0.0%** Consumer, Non-cyclical – 0.0%** Catalyst Biosciences, Inc. 0.00% due 02/19/182 $ $ Total Convertible Bonds (Cost $6,475) Shares Value SECURITIES LENDING COLLATERAL†,3 – 16.4% BNY Mellon Separately Managed Cash Collateral Account, 0.3198% $ Total Securities Lending Collateral (Cost $3,382,966) Total Investments – 115.7% (Cost $27,580,240) $ Other Assets & Liabilities, net – (15.7)% ) Total Net Assets – 100.0% $ * Non-income producing security. ** Less than 0.1% † Value determined based on Level 1 inputs — See Note 4. †† Value determined based on Level 2 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Zero coupon rate security. 3 Securities lending collateral — See Note 2. REIT Real Estate Investment Trust See Sector Classification in Supplemental Information section. Country Diversification % of Long-Term Country Investments United States 99.6% Canada 0.2% Cayman Islands 0.1% Hong Kong 0.1% Germany 0.0%* Total Long-Term Investments 100.0% * Less than 0.1% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Convertible Bonds — — Master Limited Partnerships — — Securities Lending Collateral — — Total $ $ $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. Summary of Fair Value Level 3 Activity Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value for the period ended February 29, 2016: Beginning Balance $ Realized Gain/Loss ) Change in Unrealized Gain/Loss ) Ending Balance $ — See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 59 SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WREI Wilshire US REIT ETF Shares Value COMMON STOCKS† – 99.8% Financial – 99.8% Simon Property Group, Inc. $ Public Storage Equity Residential AvalonBay Communities, Inc. Welltower, Inc. Prologis, Inc. Ventas, Inc. Boston Properties, Inc. Vornado Realty Trust General Growth Properties, Inc. Essex Property Trust, Inc. HCP, Inc. Digital Realty Trust, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Macerich Co. Federal Realty Investment Trust Extra Space Storage, Inc. UDR, Inc. SL Green Realty Corp. Duke Realty Corp. Mid-America Apartment Communities, Inc. Camden Property Trust Regency Centers Corp. Equity LifeStyle Properties, Inc. Apartment Investment & Management Co. — Class A American Campus Communities, Inc. Alexandria Real Estate Equities, Inc. DDR Corp. CubeSmart Kilroy Realty Corp. Weingarten Realty Investors Liberty Property Trust Taubman Centers, Inc. Highwoods Properties, Inc. Douglas Emmett, Inc. Sun Communities, Inc. Sovran Self Storage, Inc. Senior Housing Properties Trust Hospitality Properties Trust Healthcare Trust of America, Inc. — Class A Retail Properties of America, Inc. — Class A Equity Commonwealth* Apple Hospitality REIT, Inc. DCT Industrial Trust, Inc. Healthcare Realty Trust, Inc. Tanger Factory Outlet Centers, Inc. Post Properties, Inc. LaSalle Hotel Properties Sunstone Hotel Investors, Inc. Piedmont Office Realty Trust, Inc. — Class A RLJ Lodging Trust CyrusOne, Inc. Columbia Property Trust, Inc. Paramount Group, Inc. Ryman Hospitality Properties, Inc. Urban Edge Properties First Industrial Realty Trust, Inc. National Health Investors, Inc. DuPont Fabros Technology, Inc. American Homes 4 Rent — Class A Hudson Pacific Properties, Inc. Acadia Realty Trust Kite Realty Group Trust Brixmor Property Group, Inc. Care Capital Properties, Inc. Education Realty Trust, Inc. Brandywine Realty Trust Equity One, Inc. Corporate Office Properties Trust CoreSite Realty Corp. CBL & Associates Properties, Inc. Pebblebrook Hotel Trust Cousins Properties, Inc. Retail Opportunity Investments Corp. PS Business Parks, Inc. DiamondRock Hospitality Co. Mack-Cali Realty Corp. Washington Real Estate Investment Trust EastGroup Properties, Inc. WP GLIMCHER, Inc. New York REIT, Inc. Chesapeake Lodging Trust Monogram Residential Trust, Inc. Parkway Properties, Inc. American Assets Trust, Inc. Ramco-Gershenson Properties Trust Pennsylvania Real Estate Investment Trust Empire State Realty Trust, Inc. — Class A Sabra Health Care REIT, Inc. See notes to financial statements. 60 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SCHEDULE OF INVESTMENTS (Unaudited) continued February 29, 2016 WREI Wilshire US REIT ETF continued Shares Value COMMON STOCKS† – 99.8% (continued) Financial – 99.8% (continued) Inland Real Estate Corp. $ Government Properties Income Trust1 FelCor Lodging Trust, Inc. Summit Hotel Properties, Inc. Hersha Hospitality Trust Alexander's, Inc. 70 Terreno Realty Corp. Franklin Street Properties Corp. Chatham Lodging Trust Urstadt Biddle Properties, Inc. — Class A Investors Real Estate Trust Rouse Properties, Inc.1 Universal Health Realty Income Trust QTS Realty Trust, Inc. — Class A Tier REIT, Inc. NorthStar Realty Europe Corp. Monmouth Real Estate Investment Corp. Saul Centers, Inc. Cedar Realty Trust, Inc. Ashford Hospitality Trust, Inc. First Potomac Realty Trust Silver Bay Realty Trust Corp. Campus Crest Communities, Inc. Ashford Hospitality Prime, Inc. NexPoint Residential Trust, Inc. American Residential Properties, Inc. Total Financial Total Common Stocks (Cost $16,377,441) SECURITIES LENDING COLLATERAL†,2 – 0.3% BNY Mellon Separately Managed Cash Collateral Account, 0.3512% Total Securities Lending Collateral (Cost $50,235) Total Investments – 100.1% (Cost $16,427,675) $ Other Assets & Liabilities, net – (0.1)% ) Total Net Assets – 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 4. 1 All or portion of this security is on loan at February 29, 2016 — See Note 2. 2 Securities lending collateral — See Note 2. REIT Real Estate Investment Trust See Sector Classification in Supplemental Information section. Country Diversification % of Country Common Stocks United States 100.0% The following table summarizes the inputs used to value the Fund's investments at February 29, 2016 (See Note 4 in the Notes to Financial Statements): Level 2 Level 3 Significant Significant Level 1 Observable Unobservable Quoted Prices Inputs Inputs Total Assets Common Stocks $ $ — $ — $ Securities Lending Collateral — — Total $ $ — $ — $ Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment's valuation changes. Transfers between valuation levels, if any, are in comparison to the valuation levels at the end of the previous fiscal year, and are effective using the fair value as of the end of the current fiscal period. For the period ended February 29, 2016, there were no transfers between levels. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 61 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) February 29, 2016 Guggenheim Guggenheim Guggenheim Guggenheim Defensive Dow Jones Industrial Insider BRIC ETF Equity ETF Average Dividend ETF Sentiment ETF (EEB ) (DEF ) (DJD ) (NFO ) ASSETS: Investments, at value — including securities on loan $ Foreign currency, at value — — — Cash Prepaid expenses — — 5 Receivables: Dividends Securities lending income — Tax reclaims — — Total assets LIABILITIES: Payable for: Upon return of securities loaned — Management fees Administration fees — Other liabilities — Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) ) — ) Net unrealized depreciation (appreciation) on investments ) ) ) NET ASSETS $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ Investments in securities, at cost Foreign currency, at cost — — — Securities on loan, at value — See notes to financial statements. 62 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT STATEMENT OF ASSETS AND LIABILITIES (Unaudited) continued February 29, 2016 Guggenheim Guggenheim Guggenheim Mid-Cap Multi-Asset Raymond James Guggenheim Core ETF Income ETF SB-1 Equity ETF Spin-Off ETF (CZA ) (CVY ) (RYJ ) (CSD ) ASSETS: Investments, at value — including securities on loan $ Cash Prepaid expenses — — 94 Receivables: Dividends Investments sold — — Securities lending income Tax reclaims — Fund shares sold — — Total assets LIABILITIES: Foreign currency, at value — — — 34 Payable for: Upon return of securities loaned Investments purchased — — Management fees Administration fees — Fund shares redeemed — — — Other liabilities — Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) NET ASSETS $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ Investments in securities, at cost Foreign currency, at cost — — — ) Securities on loan, at value See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 63 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) continued February 29, 2016 Wilshire Wilshire Micro-Cap ETF US REIT ETF (WMCR ) (WREI ) ASSETS: Investments, at value — including securities on loan $ $ Cash Receivables: Dividends Securities lending income Investments sold — Total assets LIABILITIES: Payable for: Upon return of securities loaned Management fees Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on investments ) NET ASSETS $ $ Shares outstanding ($0.01 par value with unlimited amount authorized) Net asset value $ $ Investments in securities, at cost Securities on loan, at value See notes to financial statements. 64 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT STATEMENT OF OPERATIONS (Unaudited) February 29, 2016 For the period ended February 29, 2016 Guggenheim Guggenheim Guggenheim Guggenheim Defensive Dow Jones Industrial Insider BRIC ETF Equity ETF Average Dividend ETF Sentiment ETF (EEB ) (DEF ) (DJD )1 (NFO ) INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ Less return of capital distributions received — ) — ) Income from securities lending — Total investment income EXPENSES: Management fees Custodian fees — Licensing fees — Professional fees — Printing fees — Administration fees — Trustees' fees and expenses** — Registration and filings — Insurance — Other expenses — Total expenses Less: Expenses waived by advisor ) ) — ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) ) — ) In-kind transactions ) — Foreign currency transactions ) — — — Net realized loss ) ) — ) Net change in unrealized appreciation (depreciation) on: Investments ) ) Foreign currency translations (3 ) — — — Net change in unrealized appreciation (depreciation) ) ) Net realized and unrealized loss ) Net increase (decrease) in net assets resulting from operations $ ) $ $ ) $ ) * Foreign taxes withheld $ $ $ — $ — 1 Commencement of investment operations on December 16, 2015. ** Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 65 STATEMENT OF OPERATIONS (Unaudited) continued February 29, 2016 For the period ended February 29, 2016 Guggenheim Guggenheim Guggenheim Mid-Cap Multi-Asset Raymond James Guggenheim Core ETF Income ETF SB-1 Equity ETF Spin-Off ETF (CZA ) (CVY ) (RYJ ) (CSD ) INVESTMENT INCOME: Dividends, net of foreign taxes withheld* $ Less return of capital distributions received ) Income from securities lending Total investment income EXPENSES: Management fees Licensing fees — Administration fees — Professional fees — Custodian fees — Printing fees — Trustees' fees and expenses** — Registration and filings — Insurance — Other expenses — Total expenses Less: Expenses waived by advisor ) ) — ) Net expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) In-kind transactions ) Foreign currency transactions — — — ) Net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments ) ) ) Net realized and unrealized loss ) Net decrease in net assets resulting from operations $ ) $ ) $ ) $ ) * Foreign taxes withheld $ ** Relates to Trustees not deemed "interested persons" within the meaning of Section 2(a)(19) of the 1940 Act. See notes to financial statements. 66 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT STATEMENT OF OPERATIONS (Unaudited) continued February 29, 2016 For the period ended February 29, 2016 Wilshire Wilshire Micro-Cap ETF US REIT ETF (WMCR ) (WREI ) INVESTMENT INCOME: Dividends $ $ Less return of capital distributions received ) — Income from securities lending Total investment income EXPENSES: Management fees Total expenses Net investment income NET REALIZED AND UNREALIZED GAIN (LOSS): Net realized gain (loss) on: Investments ) ) Net change in unrealized appreciation (depreciation) on: Investments ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 67 STATEMENTS OF CHANGES IN NET ASSETS February 29, 2016 Guggenheim Guggenheim BRIC ETF (EEB) Defensive Equity ETF (DEF) Period Ended Period Ended February 29, 2016 Year Ended February 29, 2016 Year Ended (Unaudited) August 31, 2015 (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) ) ) Net change in unrealized appreciation (depreciation) on investments ) ) Net increase (decrease) in net assets resulting from operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased — Cost of shares redeemed ) Net increase (decrease) in net assets resulting from shareholder transactions ) ) ) Net decrease in net assets ) NET ASSETS: Beginning of period End of period $ Undistributed net investment income at end of period $ CHANGES IN SHARES OUTSTANDING: Shares sold — Shares redeemed ) Net increase (decrease) in shares ) ) ) See notes to financial statements. 68 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Guggenheim Dow Jones Industrial Guggenheim Average Dividend ETF (DJD) Insider Sentiment ETF (NFO) Period from December 16, 2015a Period Ended to February 29, 2016 February 29, 2016 Year Ended (Unaudited) (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ $ $ Net realized gain (loss) on investments — ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net decrease in net assets resulting from operations ) ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) ) ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed — ) ) Net increase (decrease) in net assets resulting from shareholder transactions ) ) Net increase (decrease) in net assets ) ) NET ASSETS: Beginning of period — End of period $ $ $ Undistributed net investment income at end of period $ $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed — ) ) Net increase (decrease) in shares ) ) a Commencement of operations See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 69 STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Guggenheim Guggenheim Mid-Cap Core ETF (CZA) Multi-Asset Income ETF (CVY) Period Ended Period Ended February 29, 2016 Year Ended February 29, 2016 Year Ended (Unaudited) August 31, 2015 (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) ) ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net decrease in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed ) Net increase (decrease) in net assets resulting from shareholder transactions ) ) ) Net increase (decrease) in net assets ) ) ) NET ASSETS: Beginning of period End of period $ Undistributed net investment income at end of period $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) Net increase (decrease) in shares ) ) ) See notes to financial statements. 70 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Guggenheim Raymond James Guggenheim SB-1 Equity ETF (RYJ) Spin-Off ETF (CSD) Period Ended Period Ended February 29, 2016 Year Ended February 29, 2016 Year Ended (Unaudited) August 31, 2015 (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) Net decrease in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed ) Net decrease in net assets resulting from shareholder transactions ) Net decrease in net assets ) NET ASSETS: Beginning of period End of period $ Undistributed net investment income at end of period $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed ) Net decrease in shares ) See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 71 STATEMENTS OF CHANGES IN NET ASSETS continued February 29, 2016 Wilshire Wilshire Micro-Cap ETF (WMCR) US REIT ETF (WREI) Period Ended Period Ended February 29, 2016 Year Ended February 29, 2016 Year Ended (Unaudited) August 31, 2015 (Unaudited) August 31, 2015 INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS: Net investment income $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation (depreciation) on investments ) ) ) Net increase (decrease) in net assets resulting from operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) Capital gains — — ) ) Total distributions to shareholders ) SHAREHOLDER TRANSACTIONS: Proceeds from shares purchased Cost of shares redeemed — ) — ) Net increase (decrease) in net assets resulting from shareholder transactions ) ) Net increase (decrease) in net assets ) ) ) NET ASSETS: Beginning of period End of period $ Undistributed net investment income at end of period $ — CHANGES IN SHARES OUTSTANDING: Shares sold Shares redeemed — ) — ) Net increase (decrease) in shares ) ) See notes to financial statements. 72 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS February 29, 2016 EEB Guggenheim BRIC ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -9.12 % -31.90 % % -3.03 % -14.66 % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 17 % 24 % 68 % 12 % 10 % 15 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 73 FINANCIAL HIGHLIGHTS continued February 29, 2016 DEF Guggenheim Defensive Equity ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value % -6.24 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 42 % 96 % 87 % 56 % 27 % 32 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. 74 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS February 29, 2016 DJD Guggenheim Dow Jones Industrial Average Dividend ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016(a) (Unaudited ) Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(b) Net loss on investments (realized and unrealized) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(c) Net asset value -3.39 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income % Total expenses % Net expenses % Portfolio turnover rate(d) 0 % (a) Since commencement of operations: December 16, 2015. Percentage amounts for the period, except total return and portfolio turnover rate, have been annualized. (b) Based on average shares outstanding. (c) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (d) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 75 FINANCIAL HIGHLIGHTS continued February 29, 2016 NFO Guggenheim Insider Sentiment ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -6.39 % -2.40 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 59 % % % 45 % 89 % 53 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. 76 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 29, 2016 CZA Guggenheim Mid-Cap Core ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) )(e) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -6.51 % -1.11 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(f) % Total expenses %(f) % % %(d) % %(d) Net expenses %(f) % % %(d) % %(d) Portfolio turnover rate(c) 90 % % % 53 % 63 % 45 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investment in shares of other investment companies. If these fees were included in the expense ratio, the expense ratio would increase by 0.03% for the year ended August 31, 2013, and 0.03% for the year ended August 31, 2011. (e) Subsequent to August 31, 2011, a reclassification was required that resulted in a recharacterization of the distributions for the August 31, 2011 financial reporting period. This resulted in less than a $0.01 reclassification between distributions paid to shareholders from net investment income and distributions paid to shareholders from return of capital. (f) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 77 FINANCIAL HIGHLIGHTS continued February 29, 2016 CVY Guggenheim Multi-Asset Income ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) )(c) )(b) Return of capital — ) — — )(c) )(b) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(d) Net asset value -10.19 % -18.90 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(g) % Total expenses(e) %(g) % Net expenses(e) %(g) % Portfolio turnover rate(f) % 83 % (a) Based on average shares outstanding. (b) Subsequent to August 31, 2011, a reclassification was required that resulted in a recharacterization of the distributions for the August 31, 2011 financial reporting period. This resulted in a $0.07 reclassification between distributions paid to shareholders from net investment income and distributions paid to shareholders from return of capital. (c) Subsequent to August 31, 2012, a reclassification was required that resulted in a recharacterization of the distributions for the August 31, 2012 financial reporting period. This resulted in a less than $0.01 reclassification between distributions paid to shareholders from net investment income and distributions paid to shareholders from return of capital. (d) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (e) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investments in shares of other investment companies. If these fees were included in the expense ratio, the increase to the expense ratio would be approximately 0.17%, 0.18%, 0.18%, 0.17%, 0.12% and 0.13% for the period ended February 29, 2016 and the years ended August 31, 2015, 2014, 2013, 2012 and 2011, respectively. (f) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (g) Annualized. See notes to financial statements. 78 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 29, 2016 RYJ Guggenheim Raymond James SB-1 Equity ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) — Total distributions to shareholders ) — Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -11.48 % -2.64 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % % %(e) % % Net expenses %(d) % % %(e) % % Portfolio turnover rate(c) 65 % 95 % % 66 % 63 % 47 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. (e) Expense ratio does not reflect fees and expenses incurred indirectly by the Fund as a result of its investment in shares of other business development companies. If these fees were included in the expense ratio, the expense ratio would increase by 0.08% for the year ended August 31, 2013. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 79 FINANCIAL HIGHLIGHTS continued February 29, 2016 CSD Guggenheim Spin-Off ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -10.87 % -10.54 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 34 % 56 % 81 % 32 % 77 % 2 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. 80 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT FINANCIAL HIGHLIGHTS continued February 29, 2016 WMCR Wilshire Micro-Cap ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) Less distributions from: Net investment income ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value -12.16 % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 30 % 30 % 29 % 27 % 58 % 37 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 81 FINANCIAL HIGHLIGHTS continued February 29, 2016 WREI Wilshire US REIT ETF This table is presented to show selected data for a share outstanding throughout each period and to assist shareholders in evaluating an ETF's performance for the periods presented. Period Ended February 29, 2016 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited ) August 31, 2015 August 31, 2014 August 31, 2013 August 31, 2012 August 31, 2011 Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income(a) Net gain (loss) on investments (realized and unrealized) ) ) Total from investment operations ) Less distributions from: Net investment income ) Capital gains ) Return of capital — ) ) Total distributions to shareholders ) Net asset value, end of period $ Market value, end of period $ Total Return(b) Net asset value % % % -0.30 % % % Ratios/Supplemental Data: Net assets, end of period (in thousands) $ Ratio to average net assets of: Net investment income %(d) % Total expenses %(d) % Net expenses %(d) % Portfolio turnover rate(c) 5 % 11 % 7 % 12 % 13 % 12 % (a) Based on average shares outstanding. (b) Total investment return is calculated assuming an initial investment made at the net asset value at the beginning of the period, reinvestment of all dividends and distribution at net asset value during the period, and redemption on the last day of the period. Transaction fees are not reflected in the calculation of total investment return. (c) Portfolio turnover does not include securities received or delivered from processing creations or redemptions. (d) Annualized. See notes to financial statements. 82 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) February 29, 2016 Note 1 – Organization: Claymore Exchange-Traded Fund Trust (the "Trust"), which is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), is an open-end, management investment company that was organized as a Delaware statutory trust on May 24, 2006. The following ten portfolios have a semi-annual reporting period ended on February 29, 2016: Guggenheim BRIC ETF Guggenheim Defensive Equity ETF Guggenheim Dow Jones Industrial Average® Dividend ETF Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Raymond James SB-1 Equity ETF Guggenheim Spin-Off ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF Each portfolio represents a separate series of the Trust (each a "Fund" or collectively the "Funds"). Each Fund's shares are listed and traded on the NYSE Arca, Inc. ("NYSE Arca"). The Funds' market prices may differ to some degree from the net asset value ("NAV") of the shares of each Fund. Unlike conventional mutual funds, each Fund issues and redeems shares on a continuous basis, at NAV, only in a large specified number of shares; each called a "Creation Unit." Creation Units are issued and redeemed principally in-kind for securities included in the relevant index. Except when aggregated in Creation Units, shares are not individually redeemable securities of the Funds. The investment objective of each of the Funds is to correspond generally to the performance, before fees and expenses, of the following market indices: Fund Index Guggenheim BRIC ETF The BNY Mellon BRIC Select DR Index Guggenheim Defensive Equity ETF Sabrient Defensive Equity Index Guggenheim Dow Jones Industrial Dow Jones Industrial Average® Average® Dividend ETF Yield Weighted Index Guggenheim Insider Sentiment ETF Sabrient Insider Sentiment Index Guggenheim Mid-Cap Core ETF Zacks Mid-Cap Core Index Guggenheim Multi-Asset Income ETF Zacks Multi-Asset Income Index Guggenheim Raymond James SB-1 Equity ETF Raymond James SB-1 Equity Index Guggenheim Spin-Off ETF Beacon Spin-Off Index Wilshire Micro-Cap ETF Wilshire U.S. Micro-Cap IndexSM Wilshire US REIT ETF Wilshire U.S. Real Estate Investment Trust IndexSM Note 2 – Accounting Policies: The Trust operates as an investment company and accordingly follows the investment company accounting and reporting guidance of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification Topic 946 Financial Services – Investment Companies. The following significant accounting policies are in conformity with U.S. generally accepted accounting principles ("GAAP") and are consistently followed by the Funds. This requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. All time references are based on Eastern Time. (a) Valuation of Investments The Board of Trustees of the Funds (the "Board") has adopted policies and procedures for the valuation of the Funds' investments (the "Valuation Procedures"). Pursuant to the Valuation Procedures, the Board has delegated to a valuation committee, consisting of representatives from Guggenheim's investment management, fund administration, legal and compliance departments (the "Valuation Committee"), the day-to-day responsibility for implementing the Valuation Procedures, including, under most circumstances, the responsibility for determining the fair value of the Funds' securities or other assets. Valuations of the Funds' securities are supplied primarily by pricing services appointed pursuant to the processes set forth in the Valuation Procedures. The Valuation Committee convenes monthly, or more frequently as needed and will review the valuation of all assets which have been fair valued for reasonableness. The Funds' officers, through the Valuation Committee and consistent with the monitoring and review responsibilities set forth in the Valuation Procedures, regularly review procedures used by, and valuations provided by, the pricing services. If the pricing service cannot or does not provide a valuation for a particular investment or such valuation is deemed unreliable, such investment is fair valued by the Valuation Committee. Equity securities listed on an exchange (New York Stock Exchange ("NYSE") or American Stock Exchange) are valued at the last quoted sales price as of the close of U.S. business on the NYSE, usually 4:00 p.m. Eastern time on the valuation date. Equity securities listed on the NASDAQ market system are valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. If there has been no sale on such exchange or NASDAQ on such day, the security is valued at the mean of the most recent bid and ask prices on such day. Open-end investment companies ("Mutual Funds") are valued at their NAV as of the close of business on the valuation date. Exchange Traded Funds ("ETFs") and closed-end investment companies are valued at the last quoted sale price. Debt securities with a maturity of greater than 60 days at acquisition are valued at prices that reflect broker/dealer supplied valuations or are obtained from independent pricing services, which may consider the trade activity, treasury spreads, yields or price of bonds of comparable quality, coupon, maturity, and type, as well as prices quoted by dealers who make markets in such securities. Short-term debt securities with a maturity of 60 days or less at acquisition and repurchase agreement are valued at amortized cost, which approximates market value. Money market funds are valued at net asset value. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 83 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 Generally, trading in foreign securities markets is substantially completed each day at various times prior to the close of the NYSE. The values of foreign securities are determined as of the close of such foreign markets or the close of the NYSE, if earlier. All investments quoted in foreign currency are valued in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the close of U.S. business at 4:00 p.m. Eastern time. Investments in foreign securities may involve risks not present in domestic investments. The Valuation Committee will determine the current value of such foreign securities by taking into consideration certain factors which may include those discussed above, as well as the following factors, among others: the value of the securities traded on other foreign markets, ADR trading, closed-end fund trading, foreign currency exchange activity, and the trading prices of financial products that are tied to foreign securities such as World Equity Benchmark Securities. In addition, under the Valuation Procedures, the Valuation Committee and Guggenheim Funds Investment Advisors, LLC ("GFIA" or the "Investment Adviser") are authorized to use prices and other information supplied by a third party pricing vendor in valuing foreign securities. Investments for which market quotations are not readily available are fair valued as determined in good faith by the Investment Adviser, subject to review by the Valuation Committee, pursuant to methods established or ratified by the Board. Valuations in accordance with these methods are intended to reflect each security's (or asset's) "fair value." Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security's disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company's financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). (b) Investment Transactions and Investment Income Investment transactions are accounted for on the trade date for financial reporting purposes. Realized gains and losses on investments are determined on the identified cost basis. Dividend income is recorded net of applicable withholding taxes on the ex-dividend date. Interest income, including the amortization of premiums and accretion of discount, is accrued daily over the life of the security. The Funds record the character of dividends received from master limited partnerships ("MLPs") based on estimates made at the time such distributions are received. These estimates are based upon a historical review of information available from each MLP and other industry sources. The characterization of the estimates may subsequently be revised based on information received from MLPs after their tax reporting periods conclude. Real Estate Investment Trust ("REIT") distributions received by a Fund are generally comprised of ordinary income, long-term and short-term capital gains and return of capital. The actual character of amounts received during the year is not known until after the REITs' fiscal year end. A Fund records the character of distributions received from REITs during the year based on historical information available. A Fund's characterization may be subsequently revised based on information received from REITs after their tax reporting periods conclude. (c) Currency Translations Assets and liabilities denominated in foreign currencies are translated into U.S. dollars at the mean of the bid and ask price of respective exchange rates on the last day of the period. Purchases and sales of investments denominated in foreign currencies are translated at the mean of the bid and ask price of respective exchange rates on the date of the transaction. The Funds do not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss from investments. Foreign exchange realized gain or loss resulting from holding of a foreign currency, expiration of a currency exchange contract, difference in exchange rates between the trade date and settlement date of an investment purchased or sold, and the difference between dividends actually received compared to the amount shown in a Fund's accounting records on the date of receipt, if any, are included as net realized gains or losses on foreign currency transactions in the Funds' Statement of Operations. Foreign exchange unrealized gain or loss on assets and liabilities, other than investments, if any, are included in the net change in unrealized appreciation (depreciation) on foreign currency translations in the Funds' Statement of Operations. (d) Foreign Taxes The Funds may be subject to foreign taxes (a portion of which may be reclaimable) on income, stock dividends, capital gains on investments or certain foreign currency transactions. All foreign taxes are recorded in accordance with the applicable foreign tax regulations and rates that exist in the foreign jurisdictions in which the Funds invest. These foreign taxes, if any, are paid by the Funds and reflected in their Statement of Operations as follows: foreign taxes withheld at source are presented as a reduction of income and foreign taxes on capital gains from sales of investments are included with the net realized gain (loss) on investments. Foreign taxes payable or deferred as of February 29, 2016, if any, are disclosed in the Funds' Statements of Assets and Liabilities. 84 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 (e) Distributions The Funds intend to pay substantially all of their net investment income to shareholders. Distribution frequency is as follows: Fund Frequency Guggenheim BRIC ETF Annual Guggenheim Defensive Equity ETF Annual Guggenheim Dow Jones Industrial Average® Dividend ETF Quarterly Guggenheim Insider Sentiment ETF Annual Guggenheim Mid-Cap Core ETF Annual Guggenheim Multi-Asset Income ETF Quarterly Guggenheim Raymond James SB-1 Equity ETF Annual Guggenheim Spin-Off ETF Annual Wilshire Micro-Cap ETF Annual Wilshire US REIT ETF Quarterly In addition, the Funds intend to distribute any capital gains to shareholders as capital gain dividends at least annually. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. (f) Securities Lending Each Fund may lend portfolio securities to certain creditworthy borrowers, including the Funds' securities lending agent. The loans are collateralized at all times by cash and/or high grade debt obligations in an amount at least equal to 102% of the market value of domestic securities loaned and 105% of foreign securities loaned as determined at the close of business on the preceding business day. The cash collateral received is held in a separately managed account established for each respective Fund and maintained by the lending agent exclusively for the investment of securities lending cash collateral on behalf of each Fund. The separately managed accounts invest in short-term investments valued at amortized cost, which approximates market value. Each Fund receives compensation for lending securities from interest or dividends earned on the cash, cash equivalents or U.S. government securities held as collateral, net of fee rebates paid to the borrower plus reasonable administrative and custody fees paid to the lending agent. Such compensation is accrued daily and payable to the Fund monthly. The dividend and interest income earned on the securities loaned is accounted for in the same manner as other dividend and interest income. The borrower pays to the Funds an amount equal to any dividends or interest received on loaned securities. These payments from the borrower are not eligible for reduced tax rates as "qualified dividend income" under the Jobs and Growth Tax Reconciliation Act of 2003. The Funds retain all or a portion of the interest received on investments of cash collateral or receive a fee from the borrower. Lending portfolio securities could result in a loss or delay in recovering each Fund's securities if the borrower defaults. The securities lending income earned by the Funds is disclosed on the Statement of Operations. Value of Cash Non-Cash Total Fund Securities Loaned Collateral Collateral Collateral Guggenheim BRIC ETF $ $ $ — $ Guggenheim Defensive Equity ETF Guggenheim Dow Jones Industrial Average® Dividend ETF — Guggenheim Insider Sentiment ETF — Guggenheim Mid-Cap Core ETF — Guggenheim Multi-Asset Income ETF — Guggenheim Raymond James SB-1 Equity ETF — Guggenheim Spin-Off ETF Wilshire Micro-Cap ETF — Wilshire US REIT ETF — (g) Indemnifications Under the Trust's organizational documents, its Trustees and Officers are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, throughout the normal course of business, the Trust enters into contracts that contain a variety of representations and warranties which provide general indemnifications. The Trust's maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Trust and/or its affiliates that have not yet occurred. However, based on experience, the Trust expects the risk of loss to be remote. Note 3 – Investment Advisory Agreement, Sub-Advisory Agreement and Other Agreements: Pursuant to an Investment Advisory Agreement (the "Agreement") between the Trust, on behalf of each Fund, and GFIA, the Investment Adviser manages the investment and reinvestment of each Fund's assets and administers the affairs of each Fund to the extent requested by the Board. Pursuant to the Agreement, each Fund listed in the following table pays the Investment Adviser an advisory fee. The advisory fee is payable on a monthly basis at the annual rate set forth below based on each Fund's average daily net assets: Fund Rate Guggenheim BRIC ETF 0.50% Guggenheim Defensive Equity ETF 0.50% Guggenheim Insider Sentiment ETF 0.50% Guggenheim Mid-Cap Core ETF 0.50% Guggenheim Multi-Asset Income ETF 0.50% Guggenheim Spin-Off ETF 0.50% CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 85 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 Pursuant to the Agreement, each Fund listed in the following table pays the Investment Adviser a unitary management fee for the services and facilities it provides. The unitary management fee is payable on a monthly basis at the annual rate set forth below based on each Fund's average daily net assets: Fund Rate Guggenheim Dow Jones Industrial Average® Dividend ETF 0.30% Guggenheim Raymond James SB-1 Equity ETF 0.75% Wilshire Micro-Cap ETF 0.50% Wilshire US REIT ETF 0.32% Out of the unitary management fee, the Investment Adviser pays substantially all the expenses of each Fund, including the cost of transfer agency, custody, fund administration, legal, audit, and other services, except for the fee payments under the Agreement, distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Rydex Fund Services, LLC ("RFS"), an affiliate of the Investment Adviser, provides fund administration services to the Funds. As compensation for these services, RFS receives a fund administration fee payable monthly at the annual rate set forth below as a percentage of the average daily net assets of each Fund: Net Assets Rate First $200,000,000 0.0275% Next $300,000,000 0.0200% Next $500,000,000 0.0150% Over $1,000,000,000 0.0100% For the six months ended February 29, 2016, the below listed Funds recognized Fund Administration expenses as follows: Fund Fund Administration Expense Guggenheim BRIC ETF $ Guggenheim Defensive Equity ETF Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Spin-Off ETF Due to their unitary management fee structure, Guggenheim Dow Jones Industrial Average® Dividend ETF, Guggenheim Raymond James SB-1 Equity ETF, Wilshire Micro-Cap ETF and Wilshire US REIT ETF do not charge a separate Fund Administration fee. The Bank of New York Mellon Corp. ("BNY") acts as the Funds' custodian, accounting agent, transfer agent and securities lending agent. As custodian, BNY is responsible for the custody of the Funds' assets. As accounting agent, BNY is responsible for maintaining the books and records of the Funds. As transfer agent, BNY is responsible for performing transfer agency services for the Funds. As securities lending agent, BNY is responsible for executing the lending of portfolio securities to creditworthy borrowers. Guggenheim Partners Investment Management, LLC ("GPIM") acts as the sub-adviser for Wilshire US REIT ETF. In this capacity, GPIM directs the purchases and sales of Wilshire US REIT ETF's investment securities. The Investment Adviser has contractually agreed to waive fees and/or pay Fund expenses to the extent necessary to prevent the operating expenses of Guggenheim BRIC ETF, Guggenheim Defensive Equity ETF, Guggenheim Insider Sentiment ETF, Guggenheim Mid-Cap Core ETF, Guggenheim Multi-Asset Income ETF and Guggenheim Spin-Off ETF (excluding interest expense, a portion of the Fund's licensing fees, offering costs, brokerage commissions and other trading expenses, taxes and extraordinary expenses such as litigation and other expenses not incurred in the ordinary course of the Fund's business), from exceeding 0.60% of average net assets per year, at least until December 31, 2018. For the six months ended February 29, 2016, the Investment Adviser waived advisory fees as follows: Fund Advisory Fees Waived Guggenheim BRIC ETF $ Guggenheim Defensive Equity ETF Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Spin-Off ETF Amounts owed to each Fund from the Investment Adviser are shown in the Statement of Assets and Liabilities. This receivable is settled on a periodic basis. Certain officers and trustees of the Trust may also be officers, directors and/or employees of the Investment Adviser. The Trust does not compensate its officers or trustees who are officers, directors and/or employees of the Investment Adviser. Licensing Fee Agreements: The Investment Adviser has entered into licensing agreements on behalf of each Fund with the following Licensors: Fund Licensor Guggenheim BRIC ETF The Bank of New York Mellon Corp. Guggenheim Defensive Equity ETF Sabrient Systems, LLC Guggenheim Dow Jones Industrial Average® Dividend ETF S&P Dow Jones Index Group Guggenheim Insider Sentiment ETF Sabrient Systems, LLC Guggenheim Mid-Cap Core ETF Zacks Investment Research, Inc. Guggenheim Multi-Asset Income ETF Zacks Investment Research, Inc. Guggenheim Raymond James SB-1 Equity ETF Raymond James & Associates, Inc. Guggenheim Spin-Off ETF Beacon Indexes LLC Wilshire Micro-Cap ETF Wilshire Associates, Inc. Wilshire US REIT ETF Wilshire Associates, Inc. The Funds are not sponsored, endorsed, sold or promoted by the Licensors, and the Licensors make no representation regarding the advisability of investing in shares of the Funds. Up to 5 basis points of licensing fees are excluded from the expense cap for the Funds without a unitary management fee. 86 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 Note 4 – Fair Value Measurement: In accordance with GAAP, fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. GAAP establishes a three-tier fair value hierarchy based on the types of inputs used to value assets and liabilities and requires corresponding disclosure. The hierarchy and the corresponding inputs are summarized below: Level 1 — quoted prices in active markets for identical assets or liabilities. Level 2 — significant other observable inputs (for example quoted prices for securities that are similar based on characteristics such as interest rates, prepayment speeds, credit risk, etc.). Level 3— significant unobservable inputs based on the best information available under the circumstances, to the extent observable inputs are not available, which may include assumptions. The types of inputs available depend on a variety of factors, such as the type of security and the characteristics of the markets in which it trades, if any. Fair valuation determinations that rely on fewer or no observable inputs require greater judgment. Accordingly, fair value determinations for Level 3 securities require the greatest amount of judgment. Independent pricing services are used to value a majority of the Funds' investments. When values are not available from a pricing service, they will be determined under the valuation policies that have been reviewed and approved by the Board. In any event, values are determined using a variety of sources and techniques, including: market prices; broker quotes; and models which derive prices based on inputs such as prices of securities with comparable maturities and characteristics or based on inputs such as anticipated cash flows or collateral spread over Treasuries, and other information and analysis. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The suitability of the techniques and sources employed to determine fair valuation are regularly monitored and subject to change. Note 5 – Federal Income Taxes: The Funds intend to comply with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"), applicable to regulated investment companies. Accordingly, no provision for U.S. federal income taxes is required. In addition, by distributing substantially all of its ordinary income and long-term capital gains, if any, during each calendar year, each Fund intends not to be subject to U.S. federal excise tax. As of February 29, 2016, the cost of investments, accumulated unrealized appreciation/depreciation on investments, excluding foreign currency, for federal income tax purposes were as follows: Net Tax Cost of Gross Tax Gross Tax Unrealized Investments for Unrealized Unrealized Appreciation Fund Tax Purposes Appreciation (Depreciation ) (Depreciation ) Guggenheim BRIC ETF $ $ $ ) $ ) Guggenheim Defensive Equity ETF ) Guggenheim Dow Jones Industrial Average® Dividend ETF ) ) Guggenheim Insider Sentiment ETF ) ) Guggenheim Mid-Cap Core ETF ) ) Guggenheim Multi-Asset Income ETF ) ) Guggenheim Raymond James SB-1 Equity ETF ) ) Guggenheim Spin-Off ETF ) ) Wilshire Micro-Cap ETF ) ) Wilshire US REIT ETF ) Tax components of the following balances as of August 31, 2015 (the most recent fiscal year end for federal income tax purposes), were as follows: Undistributed Undistributed Net Unrealized Ordinary Long-Term Appreciation/ Capital Loss Fund Income Capital Gains (Depreciation ) Carryforward Guggenheim BRIC ETF $ $ — $ ) $ ) Guggenheim Defensive Equity ETF — ) ) Guggenheim Insider Sentiment ETF — ) ) Guggenheim Mid-Cap Core ETF — ) ) Guggenheim Multi-Asset Income ETF — — ) ) Guggenheim Raymond James SB-1 Equity ETF — ) ) Guggenheim Spin-Off ETF — ) ) Wilshire Micro-Cap ETF — ) ) Wilshire US REIT ETF 51 — Note: Capital Loss Carryforward amounts may be limited due to Federal income tax regulations. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 87 NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 Distributions to Shareholders: The tax character of distributions paid during the year ended August 31, 2015 (the most recent fiscal year end for federal income tax purposes), was as follows: Distributions Distributions Paid from Distributions Paid from Long-Term Paid from Total Fund Ordinary Income Capital Gains Return of Capital Distributions Guggenheim BRIC ETF $ $ — $ — $ Guggenheim Defensive Equity ETF — — Guggenheim Insider Sentiment ETF — — Guggenheim Mid-Cap Core ETF — — Guggenheim Multi-Asset Income ETF — Guggenheim Raymond James SB-1 Equity ETF — — Guggenheim Spin-Off ETF — — Wilshire Micro-Cap ETF — — Wilshire US REIT ETF — As of August 31, 2015 (the most recent fiscal year end for federal income tax purposes), the Funds have capital loss carryforwards available as shown in the table below, to the extent provided by the regulations, to offset future capital gains through the years indicated. To the extent that these loss carryforwards are used to offset future capital gains, it is probable that the capital gains so offset will not be distributed to shareholders. Per the Regulated Investment Company Modernization Act of 2010, capital loss carryforwards generated in taxable years beginning after December 22, 2010 must be fully used before capital loss carryforwards generated in taxable years prior to December 22, 2010 are used; therefore, under certain circumstances, capital loss carryforwards available as of the report date, if any, may expire unused. Unlimited Unlimited Total Capital Loss Capital Loss Capital Loss Capital Loss Short-Term Long-Term Capital Loss Fund Expiring in 2016 Expiring in 2017 Expiring in 2018 Expiring in 2019 Capital Loss Capital Loss Carryforward Guggenheim BRIC ETF $ ) $ ) $ ) $ ) $ ) $ ) $ ) Guggenheim Defensive Equity ETF ) Guggenheim Insider Sentiment ETF ) Guggenheim Mid-Cap Core ETF ) Guggenheim Multi-Asset Income ETF ) Guggenheim Raymond James SB-1 Equity ETF — ) Guggenheim Spin-Off ETF — ) Wilshire Micro-Cap ETF ) Wilshire US REIT ETF — Tax basis capital losses in excess of capital gains are carried forward to offset future net capital gains. For the year ended August 31, 2015 (the most recent fiscal year end for federal income tax purposes), the following capital loss carryforward amounts expired, were used, or were permanently lost due to loss limitation rules in Section 382 of the Internal Revenue Code: Fund Amount Guggenheim Insider Sentiment ETF $ Guggenheim Raymond James SB-1 Equity ETF For all open tax years and all major jurisdictions, management of the Trust has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Uncertain tax positions are tax positions taken or expected to be taken in the course of preparing each Fund's tax returns that would not meet a more-likely-than not threshold of being sustained by the applicable tax authority and would be recorded as a tax expense in the current year. Open tax years are those that are open for examination by taxing authorities (i.e. generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Trust is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. 88 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT NOTES TO FINANCIAL STATEMENTS (Unaudited) continued February 29, 2016 Note 6 – Investments in Securities: For the six months ended February 29, 2016, the cost of investments purchased and proceeds from sales of investments, excluding short-term investments and in-kind transactions, were as follows: Fund Purchases Sales Guggenheim BRIC ETF $ $ Guggenheim Defensive Equity ETF Guggenheim Dow Jones Industrial Average® Dividend ETF — Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Raymond James SB-1 Equity ETF Guggenheim Spin-Off ETF Wilshire Micro-Cap ETF Wilshire US REIT ETF For the six months ended February 29, 2016, in-kind transactions were as follows: Fund Purchases Sales Guggenheim BRIC ETF $ — $ Guggenheim Defensive Equity ETF Guggenheim Dow Jones Industrial Average® Dividend ETF — Guggenheim Insider Sentiment ETF Guggenheim Mid-Cap Core ETF Guggenheim Multi-Asset Income ETF Guggenheim Raymond James SB-1 Equity ETF Guggenheim Spin-Off ETF Wilshire Micro-Cap ETF — Wilshire US REIT ETF — Note 7 – Capital: Shares are issued and redeemed by the Funds only in creation unit size aggregations of 50,000 to 100,000 shares. Transactions are only permitted on an in-kind basis, with separate cash payment, which is balancing each component to equate the transaction to the net asset value per share of the Fund on the transaction date. Transaction fees ranging from $500 to $5,000 are charged to those persons creating or redeeming creation units. An additional charge on the transaction may be imposed with respect to transactions effected outside of the clearing process or to the extent that cash is used in lieu of securities to purchase creation units or redeem for cash. Note 8 – Distribution and Service Plan: The Board has adopted a distribution and service plan (the "Plan") pursuant to Rule 12b-1 under the 1940 Act. Under the Plan, each Fund is authorized to pay distribution fees in connection with the sale and distribution of its shares and pay service fees in connection with the provision of ongoing services to shareholders and the maintenance of shareholder accounts in an amount up to 0.25% of its average daily net assets each year. No 12b-1 fees are currently paid by the Funds, and there are no current plans to impose these fees. No such fee may be paid in the future without further approval by the Board. Note 9 – Subsequent Event: The Funds evaluated subsequent events through the date the financial statements were available for issue and determined there were no additional material events that would require disclosure in the Funds' financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT l 89 SUPPLEMENTAL INFORMATION (Unaudited) February 29, 2016 Federal Income Tax Information In January 2017, shareholders will be advised on IRS Form 1099 DIV or substitute 1099 DIV as to the federal tax status of the distributions received by shareholders in the calendar year 2016. Sector Classification Information in the "Schedule of Investments" is categorized by sectors using sector-level classifications used by Bloomberg Industry Classification System, a widely recognized industry classification system provider. In the Fund's registration statement, the Fund has investment policies relating to concentration in specific industries. For purposes of these investment policies, the Fund usually classifies industries based on industry-level classifications used by widely recognized industry classification system providers such as Bloomberg Industry Classification System, Global Industry Classification Standards and Barclays Global Classification Scheme. Trustees The Statement of Additional Information that includes additional information about the Trustees is also available, without charge, upon request via our website at guggenheiminvestments.com or by calling (800) 345-7999. The Trustees of the Trust and their principal business occupations during the past five years. Term of Number of Position(s) Office and Portfolios in Name, Address* Held Length of Principal Occupation(s) Fund Complex Other Directorships and Year of Birth with Trust Time Served** During Past Five Years Overseen Held by Trustees Independent Trustees: Randall C. Barnes Trustee Since 2006 Current: Private Investor (2001-present). Former: Senior Vice President and Treasurer, PepsiCo, Inc. (1993-1997); President, Pizza Hut International (1991-1993); Senior Vice President, Strategic Planning and New Business Development, PepsiCo, Inc. (1987-1990). Current: Trustee, Purpose Investments Funds (2014-present). Donald A. Chubb, Jr. (1946 ) Trustee Since 2014 Current: Business broker and manager of commercial real estate, Griffith & Blair, Inc. (1997-present). 98 Current: Midland Care, Inc. (2011-present). Jerry B. Farley Trustee Since 2014 Current: President, Washburn University (1997-present). 98 Current: Westar Energy, Inc. (2004-present); Core First Bank & Trust (2000-present). Roman Friedrich III Trustee and Chairman of the Contracts Review Committee Since 2010 Current: Founder and Managing Partner, Roman Friedrich & Company (1998-present). Former: Senior Managing Director, MLV & Co. LLC (2010-2011). 98 Current: Zincore Metals, Inc. (2009-present). Former: Axiom Gold and Silver Corp. (2011-2012). Robert B. Karn III Trustee and Chairman of the Audit Committee Since 2010 Current: Consultant (1998-present). Former: Arthur Andersen (1965-1997) and Managing Partner, Financial and Economic Consulting, St. Louis office (1987-1997). 98 Current: Peabody Energy Company (2003-present); GP Natural Resource Partners, LLC (2002- present). Ronald A. Nyberg Trustee and Chairman of the Nominating and Governance Committee Since 2006 Current: Partner, Nyberg & Cassioppi, LLC (2000-present). Former: Executive Vice President, General Counsel and Corporate Secretary, Van Kampen Investments (1982-1999). Current: Edward-Elmhurst Healthcare System (2012-present). Maynard F. Oliverius Trustee Since 2014 Current: Retired. Former: President and CEO, Stormont-Vail HealthCare (1996-2012). 98 Current: Fort Hays State University Foundation (1999-present); Stormont-Vail Foundation (2013- present); University of Minnesota HealthCare Alumni Association Foundation (2009-present). Former: Topeka Community Foundation (2009-2014). 90 l CLAYMORE EXCHANGE-TRADED FUND TRUST SEMIANNUAL REPORT SUPPLEMENTAL INFORMATION (Unaudited) continued February 29, 2016 Term of Number of Position(s) Office and Portfolios in Name, Address* Held Length of Principal Occupation(s) Fund Complex Other Directorships and Year of Birth with Trust Time Served** During Past Five Years Overseen Held by Trustees Independent Trustees continued: Ronald E. Toupin, Jr. Trustee and Chairman of the Board Since 2006 Current: Portfolio Consultant (2010-present). Former: Vice President, Manager and Portfolio Manager, Nuveen Asset Management (1998-1999); Vice President, Nuveen Investment Advisory Corp. (1992-1999); Vice President and Manager, Nuveen Unit Investment Trusts (1991-1999); and Assistant Vice President and Portfolio Manager, Nuveen Unit Investment Trusts (1988-1999), each of John Nuveen & Co., Inc. (1982-1999). Former: Bennett Group of Funds (2011-2013). Interested Trustee: Donald C.
